Exhibit 10.1

Execution Version

Published CUSIP Numbers

Deal: 22758BAA1

Facility: 22758BAB9

 

 

CREDIT AGREEMENT

Dated as of April 1, 2019

among

CROSSAMERICA PARTNERS LP
and
LEHIGH GAS WHOLESALE SERVICES, INC.
as Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS
FROM TIME TO TIME PARTY HERETO,
as Guarantors

CITIZENS BANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

CAPITAL ONE, NATIONAL ASSOCIATION,
MUFG BANK, LTD., CANADA BRANCH,
KEYBANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

REGIONS BANK,
as Documentation Agent,

and

The Lenders Party Hereto

CITIZENS BANK, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION,
KEYBANC CAPITAL MARKETS, INC.,
MUFG BANK, LTD., CANADA BRANCH
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS1

 

 

1.01

Defined Terms1

 

 

1.02

Other Interpretive Provisions33

 

 

1.03

Accounting Terms34

 

 

1.04

Rounding35

 

 

1.05

Times of Day; Rates35

 

 

1.06

Letter of Credit Amounts35

 

 

1.07

Currency Equivalents Generally35

 

 

1.08

Divisions35

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS35

 

 

2.01

The Loans35

 

 

2.02

Borrowings, Conversions and Continuations of Loans36

 

 

2.03

Letters of Credit37

 

 

2.04

Swing Line Loans44

 

 

2.05

Prepayments47

 

 

2.06

Termination or Reduction of Commitments47

 

 

2.07

Repayment of Loans48

 

 

2.08

Interest48

 

 

2.09

Fees48

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate49

 

 

2.11

Evidence of Debt49

 

 

2.12

Payments Generally; Administrative Agent’s Clawback50

 

 

2.13

Sharing of Payments by Lenders51

 

 

2.14

Increase in Commitments52

 

 

2.15

Cash Collateral53

 

 

2.16

Defaulting Lenders54

 

 

2.17

Extension of Maturity Date56

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY58

 

 

3.01

Taxes58

 

 

3.02

Illegality62

 

 

3.03

Alternate Rate of Interest62

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans64

 

 

3.05

Compensation for Losses65

 

 

3.06

Mitigation Obligations; Replacement of Lenders66

 

 

3.07

Provisions Relating to Extended Revolving Commitments66

 

 

3.08

Survival66

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS67

 

 

4.01

Conditions of Initial Credit Extension67

 

 

4.02

Conditions to all Credit Extensions68

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES69

 

 

5.01

Existence, Qualification and Power69

 

 

5.02

Authorization; No Contravention69

 

 

5.03

Governmental Authorization; Other Consents69

 

 

5.04

Binding Effect70

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

5.05

Financial Statements; No Material Adverse Effect70

 

 

5.06

Litigation70

 

 

5.07

No Default70

 

 

5.08

Title; Etc70

 

 

5.09

Environmental Compliance; Permits71

 

 

5.10

Insurance71

 

 

5.11

Taxes71

 

 

5.12

ERISA Compliance72

 

 

5.13

Subsidiaries; Equity Interests; Loan Parties72

 

 

5.14

Margin Regulations; Investment Company Act72

 

 

5.15

Disclosure72

 

 

5.16

Compliance with Laws73

 

 

5.17

Intellectual Property; Licenses, Etc73

 

 

5.18

Solvency73

 

 

5.19

Labor Matters73

 

 

5.20

Collateral Documents73

 

 

5.21

Reserved73

 

 

5.22

OFAC73

 

 

5.23

Anti-Corruption Laws73

 

 

5.24

EEA Financial Institution73

 

ARTICLE VI

AFFIRMATIVE COVENANTS73

 

 

6.01

Financial Statements74

 

 

6.02

Certificates; Other Information74

 

 

6.03

Notices76

 

 

6.04

Payment of Obligations77

 

 

6.05

Preservation of Existence, Etc77

 

 

6.06

Maintenance of Properties77

 

 

6.07

Maintenance of Insurance77

 

 

6.08

Compliance with Laws77

 

 

6.09

Books and Records77

 

 

6.10

Inspection Rights78

 

 

6.11

Use of Proceeds78

 

 

6.12

Covenant to Guarantee Obligations and Give Security78

 

 

6.13

Compliance with Environmental Laws80

 

 

6.14

Further Assurances80

 

 

6.15

Compliance with Terms of Leaseholds80

 

 

6.16

ROFR81

 

 

6.17

Designation and Conversion of Restricted and Unrestricted Subsidiaries81

 

 

6.18

Certain Post-Closing Obligations81

 

ARTICLE VII

NEGATIVE COVENANTS82

 

 

7.01

Liens82

 

 

7.02

Indebtedness84

 

 

7.03

Investments86

 

 

7.04

Fundamental Changes88

 

 

7.05

Dispositions89

 

 

7.06

Restricted Payments90

 

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

7.07

Change in Nature of Business91

 

 

7.08

Transactions with Affiliates91

 

 

7.09

Burdensome Agreements92

 

 

7.10

Use of Proceeds92

 

 

7.11

Financial Covenants93

 

 

7.12

Sanctions93

 

 

7.13

Anti-Corruption Laws93

 

 

7.14

Amendments of Organization Documents and Certain Agreements93

 

 

7.15

Accounting Changes93

 

 

7.16

Amendment of Certain Contracts93

 

 

7.17

Limitation on Speculative Hedging94

 

 

7.18

Sale Leasebacks94

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES94

 

 

8.01

Events of Default94

 

 

8.02

Remedies upon Event of Default96

 

 

8.03

Application of Funds97

 

ARTICLE IX

ADMINISTRATIVE AGENT AND COLLATERAL AGENT98

 

 

9.01

Appointment and Authority98

 

 

9.02

Rights as a Lender98

 

 

9.03

Exculpatory Provisions98

 

 

9.04

Reliance by Administrative Agent99

 

 

9.05

Delegation of Duties99

 

 

9.06

Resignation of Administrative Agent100

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders101

 

 

9.08

No Other Duties, Etc101

 

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding101

 

 

9.10

Collateral and Guaranty Matters102

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements103

 

 

9.12

Collateral Agent103

 

ARTICLE X

MISCELLANEOUS103

 

 

10.01

Amendments, Etc103

 

 

10.02

Notices; Effectiveness; Electronic Communications105

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement107

 

 

10.04

Expenses; Indemnity; Damage Waiver107

 

 

10.05

Payments Set Aside109

 

 

10.06

Successors and Assigns109

 

 

10.07

Treatment of Certain Information; Confidentiality113

 

 

10.08

Right of Setoff114

 

 

10.09

Interest Rate Limitation115

 

 

10.10

Counterparts; Integration; Effectiveness115

 

 

10.11

Survival of Representations and Warranties115

 

 

10.12

Severability115

 

 

10.13

Replacement of Lenders115

 

 

10.14

Governing Law; Jurisdiction; Etc116

 

 

10.15

Waiver of Jury Trial117

 

 

10.16

No Advisory or Fiduciary Responsibility117

 

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

10.17

Electronic Execution of Assignments and Certain Other Documents118

 

 

10.18

USA PATRIOT Act118

 

 

10.19

Keepwell118

 

 

10.20

ENTIRE AGREEMENT119

 

 

10.21

Reserved119

 

 

10.22

Release of Collateral and Guarantees119

 

 

10.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions120

 

 

10.24

Joint and Several Obligations of the Borrowers; Partnership120

 

 

10.25

Certain ERISA Matters122

 

ARTICLE XI

GUARANTY123

 

 

11.01

The Guaranty123

 

 

11.02

Bankruptcy123

 

 

11.03

Nature of Liability124

 

 

11.04

Independent Obligation124

 

 

11.05

Authorization124

 

 

11.06

Reliance125

 

 

11.07

Waiver125

 

 

11.08

Limitation on Enforcement126

 

 

11.09

Confirmation of Payment126

 

 

11.10

Eligible Contract Participant126

 

 

11.11

Keepwell126

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01(A)

Guarantors

 

1.01(B)

Existing Letters of Credit

 

2.01

Commitments and Applicable Percentages

 

5.11

Certain Tax Information

 

5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

6.18

Certain Post-Closing Obligations

 

7.01

Existing Liens

 

7.02

Existing Indebtedness

 

7.03

Existing Investments

 

7.09

Burdensome Agreements

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

Revolving Credit Loan Notice

 

A-2

Swing Line Loan Notice

 

B-1

Note

 

B-2

Swing Line Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Administrative Questionnaire

 

E

Joinder Agreement

 

F-1 – F-4

Forms of U.S. Tax Compliance Certificates

 

NAI-1506417599v15

-v-

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 1, 2019,
among CROSSAMERICA PARTNERS LP, a Delaware limited partnership (the
“Partnership”), LEHIGH GAS WHOLESALE SERVICES, INC., a Delaware corporation
(“Services” and together with the Partnership, each a “Borrower” and
collectively the “Borrowers”), the Guarantors from time to time party hereto,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and CITIZENS BANK, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The Lenders have agreed to make such loans and other financial accommodations to
the Loan Parties on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accessible Borrowing Availability” means, as of any date of determination, the
amount by which the Aggregate Commitments exceed the Total Outstandings.

“Acquisition” means (i) the acquisition, directly or indirectly, by any Person
of (a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person, (c) all or substantially all
of a line of business or division of another Person, (in each case above (i)
whether or not involving a merger or a consolidation with such other Person and
(ii) whether in one transaction or a series of related transactions), (d) all of
the Equity Interests in a FuelCo, (e) a Fuel Supply Agreement, or (f) any
properties or assets that are retail store locations (but in any case excluding
any ordinary course capital expenditures of the Loan Parties or replacements of
existing equipment, property or assets of the Loan Parties) and (ii) any
Permitted Drop Down.

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, earnouts and other
contingent payment obligations to, and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrowers
and their Subsidiaries for such Acquisition; provided, that any contingent
future payment shall be considered Acquisition Consideration only to the extent
of the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereof by any Borrower or any Subsidiary.

“ACT” means Alimentation Couche-Tard Inc., a corporation organized under the
laws of the Province of Quebec, Canada.

“Additional Loan Party” means each Person that becomes a Guarantor by execution
of a Joinder Agreement in accordance with Section 6.12.

“Administrative Agent” means Citizens in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

--------------------------------------------------------------------------------

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Partnership and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments (including Tranches thereof) of
all the Lenders.  As of the Closing Date, the Aggregate Commitments are
$750,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Partnership or any of its Subsidiaries from time
to time concerning bribery or corruption.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Commitments have expired, then
the Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” and “Applicable Fee Rate” means (i) from the Closing Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the period ending June 30, 2019, the applicable
percentage per annum set forth below corresponding to Pricing Level 4 and, (ii)
thereafter, the applicable percentage per annum set forth below, determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b) or as otherwise provided below.

Pricing Level

Consolidated Leverage Ratio

Applicable Margin for Eurodollar Rate Loans/Letter of Credit Fees

Applicable Margin for Base Rate Loans

Applicable Fee Rate

1

< 3.25

1.50%

0.50%

0.25%

2

> 3.25 but < 4.00

1.75%

0.75%

0.30%

3

> 4.00 but < 4.50

2.00%

1.00%

0.35%

4

> 4.50 but < 5.00

2.25%

1.25%

0.40%

5

> 5.00

2.50%

1.50%

0.45%

Any increase or decrease in the Applicable Rate or Applicable Fee Rate resulting
from a change in the Consolidated Leverage Ratio shall become effective as of
the third Business Day immediately following

- 2 -

 

--------------------------------------------------------------------------------

 

the date a Compliance Certificate is delivered pursuant to Section 6.02(b);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with Section 6.02(b), then Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citizens, Capital One, National Association, KeyBanc Capital
Markets Inc., MUFG Bank, Ltd., Canada Branch and Wells Fargo Securities, LLC, in
their capacities as joint lead arrangers and joint bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (subject to the proviso in the definition of Capitalized Leases), (b)
in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease (subject to
the proviso in the definition of Capitalized Leases) and (c) all Synthetic Debt
of such Person.

“Audited Financial Statements” means the combined consolidated statements of
operations, partners equity (deficit) and cash flows of the Partnership and its
Subsidiaries for the fiscal year ended December 31, 2018, and the related
consolidated statements of income or operations, partners’ capital, retained
earnings and cash flows for such fiscal year of the Partnership and its
Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

- 3 -

 

--------------------------------------------------------------------------------

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus 0.50% per annum and (c) the Eurodollar Rate in effect on such day
for deposits in Dollars for a one‑month Interest Period (subject to any interest
rate floor set forth in the definition of “Eurodollar Rate”) plus 1.00% per
annum, provided that the Base Rate shall at no time be less than 1.00% per
annum.  If the Administrative Agent shall have determined (which determination
shall be conclusive absent clearly manifest error) that it is unable to
ascertain the Federal Funds Rate or the Eurodollar Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition of the term
Federal Funds Rate, the Base Rate shall be determined without regard to clause
(b) or (c), as applicable, of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

“Beneficial Ownership Certification” means, with respect to the Borrowers, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association or
such other form satisfactory to the Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.

“Borrower Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of CrossAmerica Partners LP, dated as of
October 30, 2012, among the General Partner, Lehigh Gas Corporation, a Delaware
corporation, and the other limited partners party thereto, as amended by the
First Amendment dated as of October 1, 2014, the Second Amendment dated as of
December 3, 2014 and the Third Amendment dated as of January 1, 2018.

“Business” means the business of the Partnership and its Restricted Subsidiaries
on the date hereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Canadian Business Day”  means any day other than a Saturday, Sunday or other
day which is a legal holiday in the Province of Ontario or is a day on which
commercial banks are authorized or required to close in Toronto, Ontario.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that GAAP will be deemed to
treat leases that would have been classified as operating leases in accordance
with GAAP as in effect on December 31, 2018 in a manner consistent with the
treatment of such leases under GAAP as in effect on December 31, 2018.

“Captive Insurance Company” shall mean Capital Specialty of Texas Insurance
Company, a Texas corporation, or any other captive insurance company that (i)
was established for the primary purpose of insuring CST Brands and its
Subsidiaries or the Partnership and its Subsidiaries and (ii) is or will be
subject to regulation as an insurance subsidiary.

- 4 -

 

--------------------------------------------------------------------------------

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the applicable L/C
Issuer or Swing Line Lender shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
or the Swing Line Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by either Borrower or any of its respective Restricted Subsidiaries
free and clear of all Liens (other than Liens created under the Collateral
Documents and other Liens permitted hereunder):

(a)

readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)

Dollar-denominated time deposits with, or Dollar-denominated insured
certificates of deposit or Dollar-denominated bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender, or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System; (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition; and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c)

commercial paper issued by any Person organized under the laws of any state of
the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d)

Investments, classified in accordance with GAAP as current assets of such
Borrower or any of its respective Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) with respect to
any Cash Management Agreement entered into before the Closing Date, is a Lender
or Affiliate of a Lender on the Closing Date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

- 5 -

 

--------------------------------------------------------------------------------

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of the following events or conditions:  (a) the
General Partner shall cease to be the sole general partner of the Partnership;
(b) ACT and its subsidiaries shall cease, directly or indirectly, to own and
control legally and beneficially more than 50% of the Equity Interests in the
General Partner; (c) any Person (other than ACT and its subsidiaries) shall
Control the General Partner; or (d) the Partnership and its Restricted
Subsidiaries shall cease to Control Services.

“Citizens” means Citizens Bank, N.A., together with its successors and assigns.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Collateral Agent” means Citizens, in its capacity as collateral agent under the
Security Documents, or any successor collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, the Pledge Agreement, IP Security Agreements, Security
Agreement Supplements, Pledge Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Loss” means any loss, damage, destruction or other casualty to, or
any condemnation of, any Collateral.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans (and Tranches thereof) to the Borrowers pursuant to Section 2.01,
(b) purchase participations in L/C Obligations and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such

- 6 -

 

--------------------------------------------------------------------------------

 

Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Common Units” means the common units and subordinated units representing
limited partner interests in the Partnership.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, as of any date of determination for the most
recently completed Measurement Period, without duplication, (a) Consolidated Net
Income for such period plus (b) the sum of the following to the extent deducted
in calculating Consolidated Net Income for such period (except in the case of
clause (xi) below): (i) Consolidated Interest Charges for such period, (ii) tax
expense (including, without limitation, any federal, state, local and foreign
income and similar taxes) of the Borrowers and their Restricted Subsidiaries for
such period, (iii) depreciation and amortization expense of the Borrowers and
their Restricted Subsidiaries for such period, (iv) other non-cash charges
(excluding reserves for future cash charges) of the Borrowers and their
Restricted Subsidiaries for such period, including non-cash charges for
impairments, Equity Interest compensation and distribution accretion charges,
(v) transaction fees and expenses incurred in connection with negotiation,
execution, and delivery of this Agreement (and any subsequent modification or
amendment of this Agreement) in an aggregate amount not to exceed $6,000,000 in
the aggregate, (vi) fees and expenses incurred in connection with any
Acquisition permitted pursuant to Section 7.03 or Disposition permitted pursuant
to Section 7.05, regardless of whether such Acquisition or Disposition closes;
provided that the amount of such fees and expenses added to Consolidated Net
Income for any period shall not exceed 10.0% of Consolidated EBITDA for such
period (but without giving effect to this clause (vi) in such calculation) in
any Measurement Period, (vii) expenses incurred in connection with the offering
of Equity Interests in the Partnership or an offering of Qualified Senior Notes,
in each case, only to the extent such expenses are reasonable and customary for
such offerings; provided that the amount of such fees and expenses added to
Consolidated Net Income shall not exceed 10.0% of Consolidated EBITDA for such
period (but without giving effect to this clause (vii) in such calculation) for
any Measurement Period, (viii) other extraordinary expenses not incurred in the
ordinary course of business in an aggregate amount not to exceed $1,000,000 in
any twelve (12) month period, (ix) early termination fees incurred in connection
with the termination of contracts, including leases, in an aggregate amount not
to exceed $5,000,000 in any four (4) quarter fiscal period, (x) extraordinary
losses and (xi) to the extent not included in the calculation of Consolidated
Net Income for such period, the net cash proceeds received by the Borrowers and
their Restricted Subsidiaries from business interruption insurance or
reimbursement of expenses, or received by the Borrowers and their Restricted
Subsidiaries pursuant to indemnification or other reimbursement provisions
relating to any Investment or Disposition permitted hereunder, in each case
during such period minus (c) non-cash charges previously added back to
Consolidated Net Income in determining Consolidated EBITDA to the extent such
non-cash charges have become cash charges during such period minus (d) any other
non-recurring, non-cash gains during such period (including, without limitation,
(i) gains from the sale or exchange of assets and (ii) gains from early
extinguishment of Indebtedness or Hedging Agreements of the Borrowers and their
Restricted Subsidiaries).  Consolidated EBITDA shall be calculated for each
Measurement Period, on a pro forma basis, after giving effect to, without
duplication, any Acquisition, Disposition, or designation of an Unrestricted
Subsidiary as a Restricted Subsidiary or of a Restricted Subsidiary as an
Unrestricted Subsidiary occurring during each period commencing on the first day
of such period to and including the date of such transaction (the “Reference
Period”) as if such Acquisition, Disposition, or designation and any related
incurrence or repayment of Indebtedness occurred on the first day of the
Reference Period.  In making the calculation contemplated by the preceding
sentence, Consolidated EBITDA generated or to be generated by such acquired,
divested, designated, or damaged or condemned property or Person shall be

- 7 -

 

--------------------------------------------------------------------------------

 

determined in good faith by the Borrowers based on reasonable assumptions;
provided, however, that (A) unless the Borrowers elect to do so, any Acquisition
or Disposition involving consideration of less than $15,000,000 shall not be
required to be included in such pro forma calculations, (B) such pro forma
calculations shall also be reasonably acceptable to the Administrative Agent if
such pro forma adjustments to Consolidated EBITDA exceed the lesser of (x)
$35,000,000 and (y) thirty percent (30%) of the Consolidated EBITDA for the
Partnership and its Restricted Subsidiaries on a consolidated basis prior to
such adjustment and (C) no such pro forma adjustments shall be allowed unless,
not less than thirty (30) days after the end of such period, the Administrative
Agent shall have received such written documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, supporting such pro forma adjustments.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrowers and their Restricted Subsidiaries on a consolidated basis, the sum
of (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including commercial but excluding
undrawn standby letters of credit), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than a
Borrower or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which a Borrower or a Restricted Subsidiary is a general partner or
joint venturer, unless such Indebtedness is Non-Recourse Debt.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent (i) paid in cash or required to have been paid in cash and (ii) treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrowers and their Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrowers and their Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Indebtedness as of such date
minus (ii) all cash and Cash Equivalents held by the Borrowers and their
Restricted Subsidiaries as of such date (other than any restricted cash or
restricted Cash Equivalents that are not restricted in favor of the Secured
Parties) on a consolidated basis to (b) Consolidated EBITDA of the Borrowers and
their Restricted Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrowers and their Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses for such Measurement Period, (b) gains or losses from Dispositions not in
the ordinary course of business, (c) gains or losses from the early
extinguishment of Indebtedness, (d) all non-cash income (excluding straight-line
rental income and receivables generated in the normal course of business),

- 8 -

 

--------------------------------------------------------------------------------

 

(e) non-cash tax credits and other non-cash benefits, (f) the net income of any
Restricted Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Restricted Subsidiary during such Measurement Period, except that the Borrower’s
equity in any net loss of any such Restricted Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (g) any
non-cash gains or losses resulting from mark to market activity as a result of
FASB ASC 815 and (h) any income (or loss) for such Measurement Period of any
Person (including any FuelCo) if such Person is not a Wholly-Owned Subsidiary or
is not a Restricted Subsidiary, except that the Borrower’s equity in the net
income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Measurement Period to a Borrower or a Restricted
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Restricted Subsidiary, such Restricted Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso).

“Consolidated Net Tangible Assets” means, at any date of determination, the
aggregate amount of total assets of the Borrowers and their Restricted
Subsidiaries after deducting therefrom:  (a) all current liabilities; and (b)
all goodwill, trademarks, patents, unamortized debt discounts and expenses and
other similar intangible assets, all as set forth, or on a pro forma basis would
be set forth, on the consolidated balance sheet of the Borrowers and their
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP.

“Consolidated Senior Secured Indebtedness” means all Consolidated Funded
Indebtedness that is secured by a Lien on any property or assets of either
Borrower or any Restricted Subsidiary.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated Senior
Secured Indebtedness as of such date minus (ii) all cash and Cash Equivalents
held by the Borrowers and their Restricted Subsidiaries as of such date (other
than any restricted cash or restricted Cash Equivalents that are not restricted
in favor of the Secured Parties) on a consolidated basis to (b) Consolidated
EBITDA of the Borrowers and their Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following:  (a) a Revolving Credit
Borrowing, (b) an L/C Credit Extension and (c) a Swing Line Borrowing.

“CST Brands” means CST Brands, Inc., a Delaware corporation.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, unless cured
or waived during any applicable grace or cure period, would be an Event of
Default.

- 9 -

 

--------------------------------------------------------------------------------

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Partnership in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuers, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due, (b)
has notified the Partnership, the Administrative Agent, the applicable L/C
Issuers or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Partnership, to confirm in writing to the Administrative Agent and
the Partnership that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Partnership), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Partnership, the applicable L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory that is the subject of
comprehensive Sanction(s) (as of the Closing Date, Cuba, Iran, North Korea,
Syria and the Crimea Region of Ukraine).

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrowers in good faith) of non-cash consideration received by either
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 7.05(f) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Partnership, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Cash Equivalents

- 10 -

 

--------------------------------------------------------------------------------

 

received in connection with a subsequent sale or conversion of such Designated
Non-Cash Consideration to cash or Cash Equivalents).

“Disclosed Litigation” has the meaning set forth in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Partnership or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
or (c) is or becomes convertible into or exchangeable for, either mandatorily or
at the option of the holder thereof, Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
Maturity Date (determined as of the date of issuance thereof or, in the case of
any such Equity Interests outstanding on the date hereof, the date hereof),
except, in the case of clauses (a) and (b), as a result of a “change of control”
or “asset sale”, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Obligations under the Loan Documents, the
cancelation or expiration of all Letters of Credit and the termination of the
Commitments; provided that an Equity Interest in any Person that is issued to
any employee or to any plan for the benefit of employees or by any such plan to
such employees shall not constitute a Disqualified Equity Interest solely
because it may be required to be repurchased by such Person or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability; provided
further that any class of Equity Interests of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Equity Interests shall not be deemed
to be Disqualified Equity Interests.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

- 11 -

 

--------------------------------------------------------------------------------

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Energy Policy Act” means the Energy Policy Act of 1992, Pub. L. No. 102-486,
106 Stat. 2776 (codified as amended in scattered sections of 15, 16, 25, 20, 42
U.S.C.).

“Engagement Letter” means the Senior Secured Credit Facility Engagement Letter,
dated as of February 15, 2019, by and among the Borrowers and Citizens.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, or governmental restrictions relating to pollution and the
protection of the environment or natural resources or the release of any
materials into the environment or to public or workplace health and safety with
respect to hazardous or toxic substances, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party, any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other arrangement pursuant to which liability is assumed
by or imposed on the Borrowers with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, registration, license or
other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA)

- 12 -

 

--------------------------------------------------------------------------------

 

or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (g)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrowers
or any ERISA Affiliate; or (h) a failure by the Borrowers or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrowers or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means:

a)

for any Interest Period with respect to a Eurodollar Rate Loan, the offered rate
per annum for deposits of Dollars for the applicable Interest Period which the
ICE Benchmark Administration (or any successor administrator of LIBOR) fixes as
its London Interbank Offered Rate (“LIBOR”) as published on Reuters Screen
LIBOR01 Page (or otherwise on the Reuters screen) or other applicable page or
screen for loans denominated in Dollars as of 11:00 A.M. (London time) on the
day which is two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; and

(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day, provided, that if such rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Successor Rate” has the meaning specified in Section 3.03(b).

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definition of
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative and yield protection matters as
may be appropriate, in the discretion of the Administrative Agent and the
Borrowers, to reflect the implementation of such Eurodollar Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with then-prevailing market practice (or, if the
Administrative Agent determines that implementation of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such Eurodollar Successor Rate exists, in such other
manner of administration as the Administrative Agent and the Borrowers agree).

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Assets” means (a) any fee-owned real property and all leasehold
(including ground lease) interests in real property, (b) motor vehicles and
other assets subject to certificates of title or ownership to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement,

- 13 -

 

--------------------------------------------------------------------------------

 

(c) commercial tort claims with a value of less than $2,000,000 individually, or
$5,000,000 in the aggregate for all such commercial tort claims, for which no
complaint or counterclaim has been filed in a court of competent jurisdiction,
(d) Equity Interests in any Person (other than any Wholly Owned Restricted
Subsidiaries) to the extent (but only for so long as) the pledge thereof to the
Administrative Agent is not permitted by the terms of such Person’s
organizational or joint venture documents or would require the consent of one or
more third parties (other than a Loan Party or a Subsidiary thereof) that has
not been obtained (but only to the extent any of the foregoing is not rendered
ineffective by, or is otherwise unenforceable under, the UCC or other applicable
Laws), (e) voting Equity Interests constituting an amount greater than 65% of
the total voting Equity Interests of any Subsidiary that is a CFC or a FSHCO and
that is owned directly by a Borrower or Guarantor, (f) any lease, license or
other agreement, government approval or franchise with any Person if, to the
extent and for so long as, the grant of a Lien thereon to secure the Obligations
constitutes a breach of or a default under (including pursuant to any “change of
control” or similar provision), or creates a right of termination in favor of
any party (other than any Loan Party or a Subsidiary thereof) to, such lease,
license or other agreement, government approval or franchise (but only to the
extent any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the UCC or any other applicable Laws), (g) any asset
subject to a Lien to the extent and for so long as the grant of a Lien thereon
to secure the Obligations constitutes a breach of or a default under, or creates
a right of termination in favor of any party (other than any Loan Party) to, any
agreement pursuant to which such Lien has been created (but only to the extent
any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the UCC or any other applicable Laws), (h) any
intent-to-use trademark applications filed in the United States Patent and
Trademark Office, pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. Section
1051, prior to the accepted filing of a “Statement of Use” and issuance of a
“Certificate of Registration” pursuant to Section 1(d) of the Lanham Act or an
accepted filing of an “Amendment to Allege Use” whereby such intent-to-use
trademark application is converted to a “use in commerce” application pursuant
to Section 1(c) of the Lanham Act, (i) any asset if, to the extent and for so
long as the grant of a Lien thereon to secure the Obligations is prohibited by
any applicable Law, rule or regulation, or agreements with any Governmental
Authority (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC or any other applicable Law) or which would
require consent, approval, license or authorization from any Governmental
Authority or regulatory authority, unless such consent, approval, license or
authorization has been received, (j) margin stock (within the meaning of
Regulation U of the Board of Governors, as in effect from time to time), (k) any
patent, trademark or copyright deemed immaterial by the Borrowers’ in their good
faith determination (in consultation with the Administrative Agent) and (l) any
assets with respect to which, in the reasonable judgment of the Administrative
Agent and the Partnership (as agreed in writing), the cost or other consequences
(including, without limitation, adverse tax consequences and/or any effect on
the ability of the Borrowers and their subsidiaries to conduct their operations
and business in the ordinary course of business and including the costs of title
insurance, surveys or flood insurance (if necessary)) of pledging such assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom; provided, however, in each case, that any proceeds of the foregoing
assets shall not constitute “Excluded Assets” unless such proceeds themselves
constitute assets described in the foregoing clauses (a) through (l).

“Excluded Insurance Proceeds” means the proceeds of the following insurance
claims: (i) in respect of business interruption claims to cover operating losses
(including but not limited to loss of profits, operating expenses and other
costs) of the Borrowers in respect of which the relevant insurance claim was
made; (ii) covering, and applied to, a third party claim; or (iii) other
insurance claims as approved by the Administrative Agent in its sole discretion.

“Excluded Subsidiary” means (i) any CFC, FSHCO or a Subsidiary that is held
directly or indirectly by a CFC or FSHCO, (ii) any Restricted Subsidiary for
which providing a guarantee is contractually prohibited on the date of such
Restricted Subsidiary’s acquisition (other than by reason of any prohibition
entered into in contemplation of such acquisition), (iii) any Restricted
Subsidiary for which the

- 14 -

 

--------------------------------------------------------------------------------

 

Administrative Agent and the Borrowers reasonably agree that the cost, burden,
difficulty or consequence of providing a guarantee outweighs, or is excessive in
light of, the benefits afforded thereby, (iv) any non-Wholly-Owned Subsidiary,
(v) any Immaterial Subsidiary, (vi) any Unrestricted Subsidiary, (vii) any
Subsidiary that is organized under the laws of a jurisdiction other than the
United States, any state thereof or the District of Columbia, (viii) any
Subsidiary that is prohibited by applicable law, rule or regulation existing on
the Closing Date or, if later, the date such Subsidiary first becomes a
Restricted Subsidiary, from guaranteeing the Obligations or which would require
any governmental or regulatory consent, approval, license or authorization to do
so, unless such consent, approval, license or authorization has been obtained
and (ix) any not-for profit Subsidiaries, captive insurance companies or other
special purpose subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Subsidiary Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 10.19 and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Subsidiary Guaranty of such Guarantor, or a
grant by such Guarantor of a security interest, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Subsidiary
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) Taxes imposed on or measured
by its net income (however denominated) and franchise Taxes imposed on it, in
each case, (i) as a result of such recipient being organized under the Laws of,
or having its principal office located in or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction described in clause (a) above; (c) any backup withholding Tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii); (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrowers under Section 10.13), any United States withholding Tax that is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding Tax pursuant to Section 3.01(a)(ii); (e) any
Taxes attributable to a recipient’s failure to comply with clause (B) of Section
3.01(e)(ii), and (f) any United States Federal withholding Taxes imposed
pursuant to FATCA.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 4, 2014, by and among the Partnership, Services,
the other credit parties party thereto, the financial institutions party thereto
and Citizens Bank of Pennsylvania as administrative agent, as the same may have
been amended, restated, supplemented or otherwise modified prior to the Closing
Date.

“Existing Letters of Credit” the letters of credit issued or deemed issued under
the Existing Credit Agreement and listed on Schedule 1.01(B).

- 15 -

 

--------------------------------------------------------------------------------

 

“Extending Lenders” has the meaning specified in Section 2.17(d).

“Extended Loans” has the meaning specified in Section 2.17(a).

“Extended Loan Commitments” has the meaning specified in Section 2.17(a).

“Extension” has the meaning specified in Section 2.17(a).

“Extension Amendment” has the meaning specified in Section 2.17(d).

“Extension Offer” has the meaning specified in Section 2.17(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing (so
long as such modification is substantively comparable and not materially more
onerous to comply with) (together with the portions of any law implementing such
intergovernmental agreements).

“Federal Funds Rate” means, for any day, a rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it and (c) if the Federal Funds Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer or controller of a Loan Party, or in the case of a Loan Party that is
partnership, the chief executive officer, chief financial officer, treasurer or
controller of the general partner of such Loan Party.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which either Borrower is resident for Tax
purposes (including such a Lender when acting in the capacity of an L/C
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation has been reallocated to other Lenders in accordance with
the terms hereof.

- 16 -

 

--------------------------------------------------------------------------------

 

“FSHCO” means any Subsidiary that for U.S. federal income tax purposes is
treated either as a partnership or as a disregarded entity if substantially all
the assets of such Subsidiary consist of equity interests (as determined for
U.S. federal income tax purposes) in one or more (a) CFCs and/or (b) FSHCOs.

“FuelCo” means (i) any Person which is designated by the Partnership in writing
as a “FuelCo” from time to time and which is the owner of a Fuel Supply
Agreement or Controls the Person which owns a Fuel Supply Agreement, (ii) Flash
Fuel, LLC, a Delaware limited liability company, (iii) Flash Fuel, LP, a
Delaware limited partnership and (iv) Flash South, LLC, a Georgia limited
liability company.

“Fuel Supply Agreement” means any of (i) that certain Petroleum Product Sale
Agreement dated as of May 1, 2013 by and between CST Marketing and Supply
Company and Valero Marketing and Supply Company, as may be amended, modified,
supplemented, restated or replaced and (ii) any other agreement of a Subsidiary
of CST Brands pursuant to which such Subsidiary purchases or distributes motor
fuel.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means CrossAmerica GP LLC, a Delaware limited liability
company.

“Getty” means Getty Properties Corp., a Delaware corporation.

“Getty Lease” means, collectively, the Getty MA/ME/NH Lease and the Getty PA
Lease.

“Getty MA/ME/NH Lease” means, collectively, that certain (i) Unitary Net Lease
and Net Sublease Agreement dated April 19, 2012 between Getty and Services (as
assignee of LGP Realty Holdings LP, successor by merger to Energy Realty OP LP),
(ii) Letter Agreement dated May 30, 2012 between Getty and Services as assignee
of LGP Realty Holdings LP, successor by merger to Energy Realty OP LP), (iii)
Letter Agreement regarding grant of security interest dated October 1, 2012
between Getty and Services (as assignee of LGP Realty Holdings LP, successor by
merger to Energy Realty OP LP), (iv) Letter Agreement regarding site
investigations and excavations dated October 1, 2012 between Getty and Services
(as assignee of LGP Realty Holdings LP, successor by merger to Energy Realty OP
LP), (v) Amendment to Unitary Net Lease and Net Sublease Agreement dated
November 19, 2012 between Getty and Services (as assignee of LGP Realty Holdings
LP, successor by merger to Energy Realty OP LP), (vi) Letter Agreement dated
November 26, 2012 between Getty and Services (as assignee of LGP Realty Holdings
LP, successor by merger to Energy Realty OP LP), (vii) Amendment to Unitary Net
Lease and Net Sublease Agreement dated September 4, 2013 between Getty and
Services (as assignee of LGP Realty Holdings LP, successor by merger to Energy
Realty OP LP), (viii) Amendment to Unitary Net Lease and Net Sublease Agreement
dated November 25, 2013 between Getty and Services (as assignee of LGP Realty
Holdings LP, successor by merger to Energy Realty OP LP) and (ix) Amendment to
Unitary Net Lease and Net Sublease Agreement dated December 1, 2013 between
Getty and Services (as assignee of LGP Realty Holdings LP, successor by merger
to Energy Realty OP LP).

“Getty PA Lease” means, collectively, that certain (i) Unitary Net Lease and Net
Sublease Agreement dated May 1, 2012 between Getty and Services (as assignee of
LGP Realty Holdings LP, successor by merger to Energy Realty OP LP), (ii) Letter
Agreement regarding grant of security interest dated October 1, 2012 between
Getty and Services (as assignee of LGP Realty Holdings LP, successor by

- 17 -

 

--------------------------------------------------------------------------------

 

merger to Energy Realty OP LP), (iii) Letter Agreement regarding site
investigations and excavations dated October 1, 2012 between Getty and Services
(as assignee of LGP Realty Holdings LP, successor by merger to Energy Realty OP
LP) and (vi) Letter Agreement regarding site investigations and excavations
dated May 1, 2012 between Getty and Services (as assignee of LGP Realty Holdings
LP, successor by merger to Energy Realty OP LP).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Subsidiaries of the Partnership listed
on Schedule 1.01(A) and each other Restricted Subsidiary that is a Material
Subsidiary of the Partnership that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12 and (b) solely with
respect to the payment and performance by each Specified Loan Party of its
obligations under its Guaranty pursuant to Section 10.19 with respect to all
Swap Obligations, the Borrowers.  For the avoidance of doubt, no CFC, FSHCO, or
any Subsidiary that is disregarded for U.S. federal income tax purposes and that
is held directly or indirectly by a CFC or FSHCO shall be a Guarantor.

“Guaranty” means the guaranty of the Guarantors set forth in Article XI.

“Hazardous Materials” means all substances, wastes or other pollutants
identified as hazardous, harmful, deleterious or toxic or otherwise regulated as
hazardous, harmful, deleterious or toxic pursuant to any Environmental Law,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract that such Person reasonably believes is permitted under
Article VII, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Swap Contract and (b) with respect to any Swap Contract entered into
before the Closing Date, is a Lender or an Affiliate of a Lender on the Closing
Date.

- 18 -

 

--------------------------------------------------------------------------------

 

“Immaterial Subsidiary”  means, subject to Section 6.12(e), any Restricted
Subsidiary if and for so long as (a) such Immaterial Subsidiary (x) does not
have total assets at such time exceeding 5% of the total assets of the Borrowers
and their Restricted Subsidiaries, determined in accordance with GAAP or (y)
generate more than 5% of Consolidated EBITDA for the most recently completed
four fiscal quarter period for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b) and (b) such Restricted Subsidiary,
together with all other Immaterial Subsidiaries at the time of (and after giving
effect to) the designation of such Restricted Subsidiary as an Immaterial
Subsidiary, (x) does not have total assets at such time exceeding 10% of the
total assets of the Borrowers and their Restricted Subsidiaries, determined in
accordance with GAAP or (y) generate more than 10% of Consolidated EBITDA for
the most recently completed four fiscal quarter period for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Swap Contract;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
that are (i) not unpaid for more than 90 days after the date on which such trade
account payable was created or (ii) being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the applicable Person);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g)

all Disqualified Equity Interests of such Person and any warrant, right or
option to acquire any Disqualified Equity Interest of such Person, valued at the
greater of the voluntary or involuntary liquidation preference of such
Disqualified Equity Interest plus accrued and unpaid dividends; and

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  Notwithstanding the foregoing, and where applicable,
for the avoidance of doubt, “Indebtedness” will not include intercompany
Indebtedness and any

- 19 -

 

--------------------------------------------------------------------------------

 

obligations arising from intercompany transfer pricing arrangements having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business.

The amount of Indebtedness of any Person for which recourse is limited in
recourse to specific assets encumbered as security for such Indebtedness for
purposes of clause (e) above shall, so long as such Indebtedness is not an
obligation of such Person beyond the value of such assets, be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B)
the fair market value of the property encumbered thereby as determined by such
Person in good faith.

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Drop Down” means the series of asset exchanges with ACT or its
Affiliates and the Partnership, pursuant to the Asset Exchange Agreement, dated
as of December 17, 2018, by and between Circle K Stores Inc., a Texas
corporation, and the Partnership, to the extent (i) consummated on or prior to
the date that is three (3) months prior to the Maturity Date and (ii)
consummated pursuant to the terms of such Asset Exchange Agreement, without any
changes adverse in any material respect to the Lenders.

“Insurance or Condemnation Proceeds” means the proceeds of any insurance claim
or condemnation event, except for Excluded Insurance Proceeds, received in
connection with condemnation, damage or loss of a Borrower’s or its Restricted
Subsidiaries’ assets.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by a Borrower in its Revolving Credit Loan Notice, or
such other period that is twelve months or a period shorter than one month
requested by a Borrower and consented to by all the Lenders; provided that:

(a)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the preceding Business Day;

(b)

any Interest Period pertaining to a Eurodollar Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c)

no Interest Period shall extend beyond the Maturity Date.

- 20 -

 

--------------------------------------------------------------------------------

 

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (codified at 49 U.S.C. App. §§ 1 et seq. (1988)).

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Security Agreements” means any Patent Security Agreement, Trademark Security
Agreement and Copyright Security Agreement (as such terms are defined in the
Security Agreement) executed by any Loan Party.

“IP Security Agreement Supplements” means any Patent Security Agreement
Supplement, Trademark Security Agreement Supplement and Copyright Security
Agreement Supplement (as such terms are defined in the Security Agreement)
executed by any Loan Party.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrowers (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement”  means a Joinder Agreement in substantially the form of
Exhibit E, executed and delivered by an Additional Loan Party in accordance with
the terms of Section 6.12.

“Junior Debt”  has the meaning specified in Section 7.16.

“Knowledge”  means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person, in each case, following reasonable inquiry.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (a) Citizens and (b) any other Lenders selected by
the Borrowers and acceptable to the Administrative Agent (such acceptance not to
be unreasonably withheld, conditioned or

- 21 -

 

--------------------------------------------------------------------------------

 

delayed), that agree to become an L/C Issuer hereunder, or any successor issuer
or issuers of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation thereunder
and shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means, with respect to the applicable L/C Issuer,
at any time, the amount set forth opposite such L/C Issuer’s name in the grid
below or as set forth in the agreement by which any Lender becomes an L/C Issuer
or as reflected for such L/C Issuer in the relevant Assignment and Assumption to
which it is a party, as such amount may be increased pursuant to an agreement
between the Borrowers and such L/C Issuer with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed).

L/C Issuer

Letter of Credit Commitment

Citizens Bank, N.A.

$65,000,000.00

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means the lesser of the aggregate amount of the
Letter of Credit Commitments and an amount equal to the Aggregate
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.  As of the Closing Date, the Letter of Credit
Sublimit is $65,000,000.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Scheduled Unavailability Date” has the meaning specified in Section
3.03(b).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any

- 22 -

 

--------------------------------------------------------------------------------

 

conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, as of any date of determination, the sum of (i) Accessible
Borrowing Availability as of such date and (ii) all cash and Cash Equivalents
held by the Borrowers and their Restricted Subsidiaries as of such date (other
than any restricted cash or restricted Cash Equivalents that are not restricted
in favor of the Secured Parties) on a consolidated basis.

“Loan” means an extension of credit by a Lender to either Borrower under Article
II in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) any Joinder Agreements, (d) the Engagement Letter, (e)
each Issuer Document, (f) any arrangements entered into by an L/C Issuer and the
Borrowers pursuant to the definition of “Letter of Credit Commitment” or
Section 2.03(a)(iii), and (g) any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.15 of this Agreement.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Lease” means that certain Master Lease Agreement dated as of May 28,
2014, by and between the landlord(s) identified on Schedule 1 attached thereto
and Dunne Manning Stores, LLC (formerly known as Lehigh Gas – Ohio, LLC), as
amended prior to the date hereof and as amended after the date hereof so long as
such amendments are not materially adverse to the Lenders.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrowers and their Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Materials” has the meaning specified in Section 6.02.

“Material Subsidiary”:  any Domestic Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means April 1, 2024; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrowers.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of such L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and such L/C Issuer in their sole
discretion.

- 23 -

 

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including either Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lenders” has the meaning specified in Section 2.17(d).

“Non-Recourse Debt” means Indebtedness:  (a) as to which neither Borrower nor
any of the Borrowers’ Restricted Subsidiaries (i) provides credit support of any
kind (including any undertaking, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable as a guarantor or
otherwise, in each case, other than a pledge of the Equity Interests of an
Unrestricted Subsidiary or joint venture that is an obligor on such Indebtedness
and (b) no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary or joint venture) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of either Borrower or any of the Borrowers’
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its
maturity.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit B-1, with respect to
promissory notes evidencing Revolving Credit Loans or Exhibit B-2, with respect
to promissory notes evidencing Swing Line Loans.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
dated as of October 1, 2014, by and among the Partnership, the General Partner,
Dunne Manning Inc. (formerly known as Lehigh Gas Corporation), CST Services LLC,
Dunne Manning Stores, LLC (formerly known as Lehigh

- 24 -

 

--------------------------------------------------------------------------------

 

Gas – Ohio, LLC) and Joseph V. Topper Jr., as amended prior to the date hereof
and as amended after the date hereof so long as such amendments are not
materially adverse to the Lenders.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of either Borrower hereunder, Taxes imposed as a result of a present
or former connection between such recipient and the jurisdiction imposing such
Tax (other than connections arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrowers and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

- 25 -

 

--------------------------------------------------------------------------------

 

“Permitted Acquisition” means any Acquisition (other than a Permitted Drop Down)
by a Borrower or any Restricted Subsidiary so long as:

(i)no Default or Event of Default shall have occurred and be continuing at the
time of such acquisition or result therefrom;

(ii)the acquisition shall not be a “hostile” acquisition and shall have been
recommended by the Board of Directors of the Person acquired (or the assets of
which are acquired) in such acquisition and the Person (or assets) acquired in
such acquisition shall be engaged in (or used to engage in) a line of business
permitted under the Loan Documents;

(iii)to the extent required by Section 6.12, and any Person acquired pursuant to
such acquisition shall execute a Joinder Agreement in accordance with the terms
of, and within the time periods required by, Section 6.12;

(iv)the Borrowers shall be in compliance with the financial covenants set forth
in Section 7.11 after giving Pro Forma Effect to such Acquisition and any
related incurrence or repayment, prepayment, repurchase or other discharge of
Indebtedness, provided, that, for the avoidance of doubt, to the extent a
Specified Acquisition Period is then in effect (or would be in effect upon the
consummation of such acquisition), the Borrowers shall be in compliance with
such financial covenants set forth in Section 7.11 as are applicable during a
Specified Acquisition Period after giving Pro Forma Effect to such Acquisition
and any related incurrence or repayment, prepayment, repurchase or other
discharge of Indebtedness;

(v)if such Acquisition is a Specified Acquisition, (A) the Liquidity of the
Borrowers and their Restricted Subsidiaries shall not be less than $15,000,000
after giving effect to such Acquisition and any related incurrence or repayment,
prepayment, repurchase or other discharge of Indebtedness, and (B) the Borrowers
shall have furnished copies of the fully executed acquisition documentation to
the Administrative Agent;

(vi)the aggregate amount of Permitted Acquisitions by the Borrowers and their
Restricted Subsidiaries of Persons that do not become Loan Parties or
constituting purchases of assets that are acquired directly by Restricted
Subsidiaries that are not Loan Parties, together with the aggregate amount of
Permitted Drop Downs resulting in the acquisition by the Borrowers and Loan
Parties of Persons that do not become Loan Parties and Investments outstanding
in reliance on Section 7.03(i) (in each case, valued at the time of such
Permitted Acquisition, Permitted Drop Down or Investment and without giving
effect to any write downs or write offs thereof), shall not exceed the greater
of (A) $75,000,000 and (B) 11.75% of Consolidated Net Tangible Assets; and

(vii)if such Acquisition is a Specified Acquisition, the Borrowers shall furnish
an officer’s certificate certifying as to the satisfaction of the foregoing
clauses (i) through (vi).

“Permitted Drop Down” means any asset exchange between ACT or a subsidiary
thereof (other than the Partnership and its Subsidiaries) and any Loan Party so
long as:

(i)no Default or Event of Default shall have occurred and be continuing at the
time of such asset exchange or result therefrom;

(ii)to the extent required by Section 6.12, any Person acquired pursuant to such
asset exchange shall execute a Joinder Agreement in accordance with the terms
of, and within the time periods required by, Section 6.12;

- 26 -

 

--------------------------------------------------------------------------------

 

(iii)the Borrowers shall be in compliance with the financial covenants set forth
in Section 7.11 after giving Pro Forma Effect to such asset exchange and any
related incurrence or repayment, prepayment, repurchase or other discharge of
Indebtedness;

(iv)(A) the Liquidity of the Borrowers and their Restricted Subsidiaries shall
not be less than $15,000,000 after giving effect to such asset exchange and any
related incurrence or repayment, prepayment, repurchase or other discharge of
Indebtedness, and (B) the Borrowers shall have furnished copies of the fully
executed documentation evidencing such asset exchange to the Administrative
Agent;

(v)the aggregate amount of Permitted Drop Downs resulting in the acquisition by
the Borrowers and Loan Parties of Persons that do not become Loan Parties,
together with the aggregate amount of Permitted Acquisitions by the Borrowers
and their Restricted Subsidiaries of Persons that do not become Loan Parties or
constituting purchases of assets that are acquired directly by Restricted
Subsidiaries that are not Loan Parties and Investments outstanding in reliance
on Section 7.03(i) (in each case, valued at the time of such Permitted
Acquisition, Permitted Drop Down or Investment and without giving effect to any
write downs or write offs thereof), shall not exceed the greater of (A)
$75,000,000 and (B) 11.75% of Consolidated Net Tangible Assets; and

(vi)the Borrowers shall furnish an officer’s certificate certifying as to the
satisfaction of the foregoing clauses (i) through (v).

“Permitted Like-Kind Exchange” means an exchange of property by any Loan Party
with another Person arrangements for which have been made prior to the
Disposition of such Loan Party’s property subject to such exchange; provided
that (a) such transaction qualifies as a like-kind exchange under Section 1031
of the Code, (b) no Event of Default shall have occurred and be continuing at
the time of execution of the related relinquished property agreement, proceeds
assignment agreement or similar agreement or would result (including on a Pro
Forma Basis) from such transaction, and no Event of Default under Section
8.1(a), (f) or (g)(i) shall have occurred and be continuing at the time that
such transaction is consummated, and (c) all other aspects of the exchange have
been approved by the Administrative Agent (such approval not to be unreasonably
conditioned, withheld or delayed).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of either Borrower or
any ERISA Affiliate or any such Plan to which either Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Pledge Agreement, dated as of even date
herewith, executed by each of the Loan Parties in favor of the Collateral Agent.

“Pledge Agreement Supplement” means a Supplement to the Pledge Agreement in the
form attached as Annex I to the Pledge Agreement.

“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Citizens or its parent company (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

- 27 -

 

--------------------------------------------------------------------------------

 

“Pro Forma Basis” means, with respect to any transaction, that such transaction
and any related incurrence or repayment, prepayment, repurchase or other
discharge of Indebtedness shall be deemed to have occurred as of the first day
of the four-quarter period ending as of the most recent quarter end preceding
the date of such transaction for which financial statement information is
available.  Each of the terms “Pro Forma Compliance” and “Pro Forma Effect”
shall have an analogous meaning.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means, with respect to the Equity Interests of any
Person, any Equity Interests other than Disqualified Equity Interests of such
Person.

“Qualified Note Offering” means an issuance of unsecured Indebtedness for
borrowed money of, or in respect of, a private placement or public sale of notes
by any Borrower and/or Guarantor, resulting in gross proceeds to the Borrowers
and/or Guarantors of not less than $175,000,000, and any unsecured guarantees
thereof by any Loan Party; provided, however, that (i) such Indebtedness shall
not have the benefit of any guarantee, letter of credit or other credit support
(other than such unsecured guarantees from any Loan Party), (ii) no portion of
the principal amount of such Indebtedness shall be scheduled to be due and
payable prior to the 181st day following the Maturity Date, (iii) such
Indebtedness shall not have the benefit of any financial maintenance covenants,
(iv) no covenant or event of default under such Indebtedness shall restrict any
Borrower or any Loan Party from incurring Indebtedness under this Agreement in
an aggregate principal amount of up to $750,000,000 (or, if greater, the amount
of Aggregate Commitments at the time of such Qualified Note Offering after
giving effect to any concurrent reduction of the Commitments) plus any amount of
interest or fees paid in kind and added to principal, (v) the covenants and
events of default applicable to such Indebtedness, when taken as a whole, shall
not be more restrictive than the covenants and events of default under the Loan
Documents (taken as a whole) or are on then-prevailing market terms as
determined in good faith by the Partnership, and (v) both before and after
giving effect to the incurrence of such Indebtedness and the application of any
of the proceeds thereof on the issuance date thereof no Default or Event of
Default exists or would exist and the Borrowers shall be in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 7.11 of this
Agreement.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repurchase Options” means the right to repurchase one or more of the retail
sites pursuant to a recorded instrument (or a memorandum thereof) encumbering
the applicable retail sites.

“Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Revolving
Credit Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

- 28 -

 

--------------------------------------------------------------------------------

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of a Loan Party (or, in the case of a partnership, the general partner acting on
behalf of such partnership) and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party (or, in the case of a partnership, the general partner
acting on behalf of such partnership) and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party (or, in the case of a partnership, the general partner acting on behalf of
such partnership) so designated by any of the foregoing officers in a notice to
the Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party (or, in the case of a partnership, the
general partner acting on behalf of such partnership) shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Restricted Subsidiary” means any Subsidiary of a Borrower that has not been
designated as an Unrestricted Subsidiary in accordance with the definition
thereof.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A-1 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Partnership.

“ROFR” means a right of first refusal to purchase or a right of first offer to
purchase one or more of the real property pursuant to a recorded instrument (or
a memorandum thereof) encumbering the applicable real property.

- 29 -

 

--------------------------------------------------------------------------------

 

“ROFR Statute” means any statute, law or similar regulation imposed by any
Governmental Authority pursuant to which any seller or transferor of real
property which is a franchisor or similar Person is required by such statute,
law or regulation to offer to an existing franchisee or similar Person which
operates such real property under a lease, sublease or other grant of authority
the right of first refusal or bona fide offer to purchase such real property,
including N.J.S.A. § 56:10-6.1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” has the meaning specified in Section 7.18.

“Sanction(s)” means any and all economic or financial sanction or trade
embargoes administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC (including, without limitation, OFAC’s
Specially Designated Nationals and Blocked Persons List and Sectoral Sanctions
Identifications List), the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority, including, to the extent applicable to the Borrowers and their
Subsidiaries, the Government of Canada and the Government of Japan, (b) any
Person located or organized in a Designated Jurisdiction, or (c) any Person 50%
or more owned, directly or indirectly, individually or in the aggregate, or
controlled by any such Person or Persons described in clauses (a) or (b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Parties” means, collectively, the Collateral Agent, the Administrative
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” means that certain Security Agreement, dated as of even
date herewith, executed by each of the Loan Parties in favor of the Collateral
Agent.

“Security Agreement Supplement” means a Supplement to the Security Agreement in
the form attached as Annex I to the Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such

- 30 -

 

--------------------------------------------------------------------------------

 

Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Specified Acquisition” means the Initial Drop Down and any Acquisition made by
the Borrowers or any of their Restricted Subsidiaries in which the Acquisition
Consideration therefor exceeds $30,000,000.

“Specified Acquisition Period” means, upon the Borrowers’ election pursuant to
Section 6.02(i), (a) the fiscal quarter during which the Borrowers or any of
their Restricted Subsidiaries consummates a Specified Acquisition and (b) the
four fiscal quarters immediately following the fiscal quarter described in
clause (a); provided, however, that (i) no more than one Specified Acquisition
Period may be in effect at any one time, (ii) no Specified Acquisition Period
may become effective if the Borrowers fail timely to elect such Specified
Acquisition Period pursuant to the terms of Section 6.02(i), and (iii) no more
than one Specified Acquisition Period may be elected with respect to any
particular Specified Acquisition.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Partnership.  Notwithstanding anything to the contrary set forth in this
Agreement, so long as the Partnership or any other Loan Party does not own any
general partnership interests in a FuelCo or have the direct or indirect Control
of the management of a FuelCo, such FuelCo shall not be deemed to be a
Subsidiary for purposes of this Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in

- 31 -

 

--------------------------------------------------------------------------------

 

accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Citizens in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $35,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche” means any Extended Loans that have terms and provisions that differ
from those of the Revolving Loans outstanding on the date such Extended Loans
are made.

“Transactions” means, collectively, (a) the initial Credit Extensions under this
Agreement, (b) the refinancing of the Existing Credit Agreement, and (c) the
payment of fees, premiums, expenses and other transaction costs incurred in
connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State

- 32 -

 

--------------------------------------------------------------------------------

 

of New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of a Borrower formed or acquired
after the Closing Date that is designated by the Board of Directors of the
General Partner as an Unrestricted Subsidiary pursuant to a resolution of the
Board of Directors, but only to the extent that (at the time of such
designation):  (a) such Subsidiary has no Indebtedness other than (i)
Non-Recourse Debt and (ii) Indebtedness guaranteed by a Loan Party in accordance
with Section 7.03 which would not cause violation of the financial covenants set
forth in Section 7.11; (b) except as permitted by Section 7.08, such Subsidiary
is not party to any agreement, contract, arrangement or understanding with
either Borrower or any Restricted Subsidiary of either Borrower; (c) such
Subsidiary is a Person with respect to which neither Borrower nor any of their
Restricted Subsidiaries has any direct or indirect obligation (i) to mandatorily
subscribe for additional Equity Interests or (ii) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; (d) such Subsidiary has not guaranteed (or after
such designation will not guarantee) or otherwise directly or indirectly
provided credit support (or after such designation will not provide credit
support) for any Indebtedness of either Borrower or any of their Restricted
Subsidiaries; (e) such designation complies with Section 6.17 and (f) such
Subsidiary has not been redesignated as a Restricted Subsidiary under Section
6.17.  Any designation of a Subsidiary of a Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by an Officers’
Certificate certifying that such designation complied with the preceding
conditions.  As of the Closing Date, there are no Unrestricted Subsidiaries.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC or FSHCO.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to

- 33 -

 

--------------------------------------------------------------------------------

 

include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.  (a)  Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements from which the Audited Financial Statements were prepared, except as
otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, for purposes of calculations made pursuant to the
terms of this Agreement or any other Loan Document, GAAP will be deemed to treat
leases that would have been classified as operating leases in accordance with
generally accepted accounting principles in the United States as in effect on
December 31, 2018 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the Unites States as in effect on
December 31, 2018, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Partnership and its Subsidiaries or to
the determination of any amount for the Partnership and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that a Borrower is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

- 34 -

 

--------------------------------------------------------------------------------

 

1.04Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars.  For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from to the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01The Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to either Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment.  Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

- 35 -

 

--------------------------------------------------------------------------------

 

2.02Borrowings, Conversions and Continuations of Loans.  (a)  Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Partnership’s irrevocable notice to the Administrative Agent, which may be given
by (i) telephone, or (ii) a Revolving Credit Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Revolving Credit Loan Notice.  Each such notice must be received by
the Administrative Agent not later than noon (A) three Business Days prior to
the requested date of any Revolving Credit Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (B) on the Business Day prior to the requested
date of any Revolving Credit Borrowing of Base Rate Loans; provided, however,
that if the Partnership wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Partnership (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
Revolving Credit Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c),
each Revolving Credit Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Revolving Credit Loan Notice (whether telephonic or written)
shall specify (i) whether the Partnership is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Revolving Credit Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day); provided that, if such Revolving Credit Loan
Notice requests a Revolving Credit Borrowing of Base Rate Loans or a conversion
to a Base Rate Loan, the requested date of the Revolving Credit Borrowing shall
also be a Canadian Business Day, (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Revolving Credit Loans are to be converted, (v) which Borrower is
requesting such Loans, and (vi) if applicable, the duration of the Interest
Period with respect thereto.  If the Partnership fails to specify a Type of Loan
in a Revolving Credit Loan Notice or if the Partnership fails to give a timely
notice requesting a conversion or continuation, then the Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Partnership requests a Revolving Credit Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans in any such Revolving Credit Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

(b)Following receipt of a Revolving Credit Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Partnership, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Revolving Credit Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 2:00 p.m. on the Business Day specified in the applicable Revolving Credit
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Revolving Credit Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Citizens with the amount of such funds

- 36 -

 

--------------------------------------------------------------------------------

 

or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Partnership; provided, however, that if, on the date a Revolving Credit
Loan Notice with respect to a Revolving Credit Borrowing is given by the
Partnership, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d)The Administrative Agent shall promptly notify the Partnership and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Partnership and
the Lenders of any change in Citizens’ prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e)After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect with respect to Revolving Credit Loans.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.  (i)  Subject to the terms and conditions
set forth herein, (A) each L/C Issuer severally agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrowers or their Restricted Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit issued by it; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrowers or their Restricted Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the aggregate Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of the Letters of Credit issued by any L/C Issuer shall not
exceed such L/C Issuer’s Letter of Credit Commitment.  Each request by the
Partnership for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii)No L/C Issuer shall issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

- 37 -

 

--------------------------------------------------------------------------------

 

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Lenders and the applicable
L/C Issuer have approved such expiry date or (y) such Letter of Credit is cash
collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer.

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $50,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;

(E)any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with

- 38 -

 

--------------------------------------------------------------------------------

 

respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  (i)  Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Partnership delivered to the applicable
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Partnership.  Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to the applicable L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than noon at least two Business Days (or such later date and
time as the Administrative Agent and the applicable L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) upon the request of the Administrative Agent, the purpose and
nature of the requested Letter of Credit; and (H) such other matters as such L/C
Issuer may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such L/C Issuer may reasonably require.  Additionally, the Borrowers
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Partnership and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)If the Partnership so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension

- 39 -

 

--------------------------------------------------------------------------------

 

Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Partnership shall not be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or a
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Partnership and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.  (i)  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Partnership
and the Administrative Agent thereof.  Not later than 10:00 a.m. on the Business
Day after the date of any payment by the applicable L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrowers shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrowers fail to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrowers shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Revolving Credit Loan
Notice).  Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 12:00 noon on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest)

- 40 -

 

--------------------------------------------------------------------------------

 

and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v)Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the respective L/C Issuers for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, either Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Revolving Credit Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit issued
by it, together with interest as provided herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d)Repayment of Participations.  (i)  At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent,

- 41 -

 

--------------------------------------------------------------------------------

 

plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Obligations Absolute.  The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that either Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, either Borrower or any of
their respective Subsidiaries.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to them and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the applicable L/C Issuer.  The Borrowers
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f)Role of L/C Issuer.  Each Lender and Borrower agrees that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrowers hereby assume all risks

- 42 -

 

--------------------------------------------------------------------------------

 

of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as they may have against the beneficiary or transferee at law or under
any other agreement.  None of any L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the applicable L/C Issuer, and such L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit issued by it after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The applicable L/C Issuer may send
a Letter of Credit or conduct any communication to or from the beneficiary via
the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g)Applicability of ISP.  Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrowers when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.  Notwithstanding the foregoing, the
applicable L/C Issuer shall not be responsible to the Borrowers for, and such
L/C Issuer’s rights and remedies against the Borrowers shall not be impaired by,
any action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the applicable L/C Issuer or the beneficiary is located, the practice stated in
the ISP or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)Letter of Credit Fees.   The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default under Section 8.01(a) or (f) exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, of 0.125% per annum, computed on the daily amount

- 43 -

 

--------------------------------------------------------------------------------

 

available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrowers shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Restricted Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrowers
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrowers hereby acknowledge that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrowers, and that the Borrowers’ business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to either Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments at such time, and (ii)
the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, (iii) the Borrowers shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (iv) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Partnership’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan
Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the Borrower requesting such Swing Line Borrowing, and (iii) the
requested borrowing date, which shall be a Business Day.  Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone

- 44 -

 

--------------------------------------------------------------------------------

 

or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 2:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
applicable Borrower at its office by crediting the account of such Borrower on
the books of the Swing Line Lender in immediately available funds.

(c)Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrowers (which
hereby irrevocably authorize the Swing Line Lender to so request on their
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Revolving Credit Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrowers with a copy of the applicable Revolving Credit Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Revolving Credit Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Revolving Credit Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant committed borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the

- 45 -

 

--------------------------------------------------------------------------------

 

Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv)Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d)Repayment of Participations.  (i)  At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g)Reallocation.  If the maturity date shall have occurred in respect of any
Tranche of Revolving Commitments (the “Expiring Credit Commitment”) at a time
when another Tranche or Tranches of Revolving Commitments is or are in effect
with a longer maturity date (each, a “Non-Expiring Credit Commitment” and
collectively, the “Non-Expiring Credit Commitments”), then with respect to each
outstanding Swing Line Loan, if consented to by the Swing Line Lender, on the
earliest occurring maturity date such Swing Line Loan shall be deemed
reallocated to the Tranche or Tranches of the Non-Expiring Credit Commitments on
a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the Revolving Credit Exposure to exceed the aggregate
amount of such Non-Expiring Credit Commitments, immediately prior to such
allocation the amount of Swing Line Loans to be reallocated equal to such excess
shall be repaid or Cash Collateralized and (y) notwithstanding the foregoing, if
a Default or Event of Default has occurred and is continuing, the Borrowers
shall still be obligated to pay Swing Line Loans allocated to the Revolving
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitments or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment.  Upon the maturity date of any
Tranche of Revolving Commitments, the

- 46 -

 

--------------------------------------------------------------------------------

 

sublimit for Swing Line Loans may be reduced as agreed between the Swing Line
Lender and the Borrowers, without the consent of any other Person.

2.05Prepayments.

(a)Optional.  (i)  The Borrowers may, upon notice by the Partnership to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
noon (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Partnership, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.16, each such prepayment shall be applied to the Revolving Credit
Loans of the Lenders in accordance with their respective Applicable Percentages.

(ii)The Borrowers may, upon notice by the Partnership to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Partnership, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(b)Mandatory.  If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments at such time (including, for the avoidance of doubt, as
the result of the maturity of any Tranche of Revolving Commitments), the
Borrowers shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

2.06Termination or Reduction of Commitments.  The Borrowers may, upon notice by
the Partnership to the Administrative Agent, terminate the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, or from
time to time permanently reduce the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than noon five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrowers shall not terminate or
reduce (A) the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit.  The Administrative Agent will promptly notify the Lenders of any
termination or

- 47 -

 

--------------------------------------------------------------------------------

 

reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06.  Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.  All fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

2.07Repayment of Loans.

(a)Revolving Credit Loans.  The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(b)Swing Line Loans.  The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08Interest.  (a)  Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i)[Reserved].

(ii)If any Event of Default (other than under Section 8.01(a) or (f)) shall have
occurred and be continuing, then upon the request of the Required Lenders, the
principal amount of all outstanding Obligations hereunder shall bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)Automatically and without any request or notice from any Person, while any
Event of Default under Section 8.01(a) or (f) exists, the Borrowers shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in Sections 2.03(h) and (i):

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16.  For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June,

- 48 -

 

--------------------------------------------------------------------------------

 

September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

(b)Other Fees.  (i)  The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Engagement Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii)The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  (a)  All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Partnership or for any other reason, the Borrowers or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) (A) a proper
calculation of the Consolidated Leverage Ratio would have resulted in different
pricing for such period, then if the proper pricing for such period would have
been higher, then the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the applicable L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period or (B)
if the proper pricing for such period would have been lower, upon delivery to
the Administrative Agent by the Partnership of a revised Compliance Certificate
demonstrating the same, the Applicable Rate shall be adjusted to the Applicable
Rate corresponding to the Consolidated Leverage Ratio specified in such revised
Compliance Certificate, effective on the third Business Day after delivery of
such revised Compliance Certificate.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Sections 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11Evidence of Debt.  (a)  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained

- 49 -

 

--------------------------------------------------------------------------------

 

by any Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.  Upon the request of any Lender
made through the Administrative Agent, the Borrowers shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 1:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Credit Borrowing of Base Rate Loans, prior to
1:00 p.m. on the date of such Revolving Credit Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Revolving Credit Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Revolving Credit Borrowing.  Any payment by the

- 50 -

 

--------------------------------------------------------------------------------

 

Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Partnership prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or an L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Partnership with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers (or either of them) by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, towards indemnities, expenses and other amounts (other than
principal, interest and fees) then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts then due to such parties, (ii)
second, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the

- 51 -

 

--------------------------------------------------------------------------------

 

proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Revolving Credit Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to a Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

The Borrowers consent to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

2.14Increase in Commitments.

(a)Request for Increase.  Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Partnership may from time to time request increases in the Aggregate
Commitments; provided that (i) any such request for an increase shall be in a
minimum amount of $50,000,000 and (ii) the aggregate amount of all such
increases pursuant to this Section 2.14 shall not exceed $300,000,000.

(b)Participation.  Participation in any such increase in the Aggregate
Commitments may be offered to each of the existing Lenders, but no such Lender
shall have any obligation to provide all or any portion of any such increase in
the Aggregate Commitments.  The Borrowers may invite additional Eligible
Assignees to join this Agreement as Lenders hereunder for any portion of such
increase in the Aggregate Commitments; provided that such Eligible Assignees
shall enter into such lender joinder agreements to give effect thereto as the
Administrative Agent may reasonably request.

(c)[Reserved].

- 52 -

 

--------------------------------------------------------------------------------

 

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrowers
shall determine the effective date (the “Revolving Credit Increase Effective
Date”) and the final allocation of such increase.  The Administrative Agent
shall promptly notify the Partnership and the Lenders of the final allocation of
such increase and the Revolving Credit Increase Effective Date.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date
signed by a Responsible Officer of such Loan Party or the General Partner acting
on behalf of such Loan Party (x) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (y) in
the case of the Borrowers, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects (except
to the extent such representation or warranty is already subject to a
materiality qualifier, in which case such representation or warranty shall be
true and correct in all respects) on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representation or warranty
is already subject to a materiality qualifier, in which case such representation
or warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Event of Default shall exist
immediately before or immediately after giving effect to such increase.  In
connection with the closing of any increase in the Aggregate Commitments, the
outstanding Revolving Credit Loans and participations in Letters of Credit and
Swing Line Loans shall be reallocated by causing such fundings and repayments
among the Lenders of Revolving Credit Loans as necessary such that, after giving
effect to such increase in the Aggregate Commitments, each Lender will hold
Revolving Credit Loans and participations in Letters of Credit and Swing Line
Loans based on its Applicable Percentage (after giving effect to such increase
in the Aggregate Commitments); provided that (i) such reallocations and
repayments shall not be subject to any processing and/or recordation fees and
(ii) the Borrowers shall be responsible for any costs arising under Section 3.05
resulting from such reallocation and repayments.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15Cash Collateral.

(a)Certain Credit Support Events.  If (i) the applicable L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrowers
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the applicable L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on

- 53 -

 

--------------------------------------------------------------------------------

 

deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.

(b)Grant of Security Interest.  The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the applicable L/C Issuer as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by a Defaulting Lender). All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Citizens. The Borrowers shall pay
within ten (10) Business Days after demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Borrowers and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.16Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the

- 54 -

 

--------------------------------------------------------------------------------

 

Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to each applicable L/C
Issuer or Swing Line Lender hereunder; third, to Cash Collateralize each
applicable L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender
in accordance with Section 2.15; fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each applicable L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, each applicable L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.

(C)With respect to any fee payable under Section 2.09(a) or (b) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated

- 55 -

 

--------------------------------------------------------------------------------

 

to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
applicable L/C Issuer and Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  Subject to Section
10.23, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each applicable L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.

(b)Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.17Extension of Maturity Date.  (a)  The Borrowers may, by written notice by
the Partnership to the Administrative Agent from time to time, request an
extension of the Maturity Date (such extension, the “Extension” and such
extended loans, the “Extended Loans”) and the Commitments (such commitments, the
“Extended Loan Commitments”) to the extended maturity date specified in such
notice.  Such notice shall (i) set forth the amount of the applicable Tranche of
Commitments that will be subject to the Extension (which shall be in minimum
increments of $25,000,000 and a minimum amount of $375,000,000), (ii) set forth
the date on which such Extension is requested to become effective (which shall
be not less than fifteen (15) Business Days nor more than sixty (60) days after
the date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)) and (iii) identify the
relevant Tranche of Commitments to which such Extension relates.  Each Lender
shall be offered (an “Extension Offer”) an opportunity to participate in such
Extension on a pro rata basis and on the same terms and conditions as each other
Lender pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Borrowers.  If the aggregate principal amount of

- 56 -

 

--------------------------------------------------------------------------------

 

Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments, subject to the Extension Offer as set forth in the Extension
notice, then the Commitments of Lenders of the applicable Tranche shall be
extended ratably up to such maximum amount based on the respective principal
amounts with respect to which such Lenders have accepted such Extension Offer.

(b)The following shall be conditions precedent to the effectiveness of any
Extension:  (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties (except to the extent such
representation or warranty is already subject to a materiality qualifier, in
which case such representation or warranty shall be true and correct in all
respects) contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the date of such Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representation or warranty is already subject to a
materiality qualifier, in which case such representation or warranty shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (iii) the L/C Issuer and the Swing Line Lender shall have
consented to any Extension of the Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of Swing
Line Loans at any time during the extended period and (iv) the terms of such
Extension shall comply with paragraph (c) of this Section.

(c)The terms of each Extension shall be determined by the Borrowers and the
applicable extending Lenders and set forth in an Extension Amendment (as defined
below); provided that (i) the final maturity date of any Extended Loan shall be
no earlier than the Maturity Date, (ii) there shall be no reductions of
commitments under any Extension, (iii) the Extended Loans will rank pari passu
in right of payment and with respect to security with the existing Loans and the
borrower and guarantors of the Extended Loan Commitments shall be the same as
the Borrowers and Guarantors with respect to the existing Loans, (iv) the
interest rate margin, rate floors, fees and premium applicable to any Extended
Loan Commitments (and the Extended Loans thereunder) shall be determined by the
Borrowers and the applicable extending Lenders, (v) borrowing and prepayment of
the Extended Loans, or reductions of Extended Loan Commitments, and
participation in Letters of Credit and Swing Line Loans, shall be on a pro rata
basis with the other Loans or Commitments (other than upon the maturity of the
non-extended Loans and Commitments) and (vi) the terms of the Commitments made
under the Extension shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above).

(d)In connection with any Extension, the Borrowers, the Administrative Agent and
each applicable extending Lender (such Lenders providing Extended Loans, the
“Extending Lenders” and such Lenders declining to provide such Extended Loans,
the “Non-Extending Lenders”) shall execute and deliver to the Administrative
Agent an amendment (an “Extension Amendment”) and a certificate of each Loan
Party dated as of the date of such Extension (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party or the General
Partner acting on behalf of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Extension, and (y) in the case of the Borrowers, certifying that, before and
after giving effect to such Extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent such representation or warranty is
already subject to a materiality qualifier, in which case such representation or
warranty shall be true and correct in all respects) on and as of the date of
such Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representation or warranty
is already subject to a materiality qualifier, in which case such

- 57 -

 

--------------------------------------------------------------------------------

 

representation or warranty shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (B) no Default or
Event of Default shall have occurred and be continuing immediately prior to and
immediately after giving effect to such Extension.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each
Extension.  Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrowers, to implement the terms of any such Extension, including
any amendments necessary to establish Extended Loan Commitments as a new Tranche
of Commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new Tranche (including to
preserve the pro rata treatment of the extended and non-extended Tranches and to
provide for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any Tranche), in each case on terms
consistent with this section.

(e)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i)  Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Law be made free and clear of and without reduction or withholding
for any Taxes.  If, however, an applicable withholding agent is required by
applicable Law to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Law as determined by such withholding agent.

(ii)If an applicable withholding agent shall be required by applicable Law to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from or in respect of any sum payable
hereunder or under any other Loan Document, then (A) the applicable withholding
agent shall withhold or make such deductions, (B) such withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the applicable Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)Payment of Other Taxes.  Without limiting the provisions of subsection (a)
above, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law or, at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c)Tax Indemnifications.  (i)  Without limiting the provisions of subsection (a)
or (b) above, each Loan Party shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted

- 58 -

 

--------------------------------------------------------------------------------

 

on or attributable to amounts payable under this Section) withheld or deducted
by any Loan Party or the Administrative Agent or paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of any such payment or liability delivered to the Partnership by a
Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses and expenses (including
the fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by any Governmental
Authority (i) as a result of the failure by such Lender or such L/C Issuer, as
the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or such
L/C Issuer, as the case may be, to the Partnership or the Administrative Agent
pursuant to subsection (e), (ii) attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register, (iii) with respect to any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document and (iv) any Indemnified Taxes or Other
Taxes attributable to such Lender or L/C Issuer (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the Loan
Parties to do so).  A certificate as to the amount of such payment or liability
delivered to any Lender or L/C Issuer by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or an L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Law to report such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)Status of Lenders; Tax Documentation.  (i)  Each Lender and each L/C Issuer
shall deliver to the Partnership and to the Administrative Agent, at the time or
times prescribed by applicable Law or when reasonably requested by the
Partnership or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrowers or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes (including, for the avoidance of doubt, United States federal
backup withholding and withholding tax) or information reporting, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
or such L/C Issuer’s entitlement to any available exemption from, or reduction
of, applicable Taxes in respect of all payments to be made to such Lender or
such L/C Issuer by the Loan Parties pursuant to this Agreement or otherwise to
establish such Lender’s or such L/C Issuer’s status for withholding tax purposes
in the applicable jurisdiction. Notwithstanding

- 59 -

 

--------------------------------------------------------------------------------

 

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (iv) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender or L/C Issuer that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Partnership and the
Administrative Agent on or prior to the date on which such Lender or L/C Issuer
becomes a Lender or L/C Issuer under this Agreement (and from time to time
thereafter upon reasonable request of the Partnership or the Administrative
Agent) properly completed and executed copies of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Law or
reasonably requested by the Partnership or the Administrative Agent that shows
that the recipient is not subject to United States federal backup withholding;
and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Partnership and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Partnership or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(1)properly completed and executed copies of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (as applicable) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2)properly completed and executed copies of Internal Revenue Service Form
W-8ECI,

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of a Borrower within the meaning of section
881(c)(3)(B) of the Code or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) properly completed and executed copies
of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E (as applicable), or

(4)to the extent such Foreign Lender is not the beneficial owner, properly
completed and executed copies of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, IRS Form W-8BEN or Internal
Revenue Service Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, Internal Revenue
Service Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a

- 60 -

 

--------------------------------------------------------------------------------

 

partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Partnership and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Partnership or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii)Each Lender and L/C Issuer shall promptly (A) notify the Partnership and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender or L/C Issuer, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that either Borrower or the Administrative Agent make
any withholding or deduction for taxes from amounts payable to such
Lender.  Each Lender and L/C Issuer agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Partnership
and the Administrative Agent in writing of its legal inability to do so.

(iv)If a payment made to a Lender or L/C Issuer hereunder or under any Loan
Document would be subject to United States Federal withholding Tax imposed by
FATCA if such Lender or L/C Issuer were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code), such Lender or L/C Issuer shall deliver to the Partnership
and the Administrative Agent, at the time or times prescribed by Law and at such
time or times reasonably requested by the Partnership and the Administrative
Agent, such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Partnership or the Administrative Agent as may be
necessary for the Loan Parties or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender or L/C Issuer has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(f)Treatment of Certain Refunds.  Unless required by applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or any L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Loan Parties or with respect to which
the Loan Parties have paid additional amounts pursuant to this Section, it shall
pay to the Loan Parties an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Loan Parties
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Loan Parties, upon the request of

- 61 -

 

--------------------------------------------------------------------------------

 

the Administrative Agent, such Lender or such L/C Issuer, agree to repay the
amount paid over to the Loan Parties (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such L/C Issuer in the event the Administrative Agent,
such Lender or such L/C Issuer is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Loan Parties pursuant to this paragraph (f)
the payment of which would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other payments or amounts
owing by the Loan Parties.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Partnership through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Partnership that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

Alternate Rate of Interest

.

(a)Temporary Unavailability of Eurodollar Rate.  If prior to the commencement of
any Interest Period for a Eurodollar Rate Loan:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

- 62 -

 

--------------------------------------------------------------------------------

 

(ii)the Administrative Agent is advised by Required Lenders that the Eurodollar
Rate for such Interest Period will not adequately and fairly reflect the cost of
making or maintaining their Loans included in such Eurodollar Rate Loan for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Partnership and
the Lenders (or the Swingline Lender, as the case may be) by telephone or
facsimile as promptly as practicable thereafter and, until the Administrative
Agent notifies the Partnership and the Lenders (or the Swingline Lender, as the
case may be) that the circumstances giving rise to such notice no longer exist,
(x) any Request for Credit Extension that requests the conversion of any Loan
to, or continuation of any Loan as, a Eurodollar Rate Loan shall be ineffective,
(y) if any Request for Credit Extension requests a Eurodollar Rate Loan, such
Loan shall be made as a Base Rate Loan.

(b)Successor Eurodollar Rate.  

(i)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (A) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(B) the applicable supervisor or administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available or used for determining interest rates for loans (such specific date,
the “LIBOR Scheduled Unavailability Date”), then the Administrative Agent and
the Borrowers shall endeavor to select an alternate benchmark interest rate
(including any credit spread or other adjustments to such alternate benchmark
(if any) incorporated therein) to replace the Eurodollar Rate for purposes of
this Agreement (such rate, the “Eurodollar Successor Rate”).

(ii)The Administrative Agent and the Borrowers shall negotiate in good faith any
amendments to this Agreement as may be necessary and appropriate to effectively
replace the Eurodollar Rate with the Eurodollar Successor Rate and incorporate
any Eurodollar Successor Rate Conforming Changes related
thereto.  Notwithstanding anything to the contrary in Section 10.2, any such
amendment entered into by the Administrative Agent and the Borrowers shall
become effective without any further action or consent of any other party to
this Agreement on the fifth (5th) Business Day following the date that a draft
of such amendment is provided to the Lenders for review, unless the
Administrative Agent receives, on or before noon on such date, a written notice
from the Required Lenders objecting to such amendment.  

(iii)If the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that the circumstances under Section
3.03(b)(i)(A) have arisen or the LIBOR Scheduled Unavailability Date has
occurred, then (A) the Administrative Agent shall promptly notify the Borrowers
and the Lenders of such determination, which notice may be given by telephone,
and (B) until such time as a Eurodollar Successor Rate has been selected and
this Agreement has been amended to implement such Eurodollar Successor Rate and
any Eurodollar Successor Rate Conforming Changes, (1) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (2) any
Request for Credit Extension that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Rate Loan shall be ineffective, (3) if
any Request for Credit Extension requests a Eurodollar Rate Loan, such Loan
shall be made as a Base Rate Loan, and (4) the Base Rate shall be determined
without reference to the Eurodollar Rate component thereof.

(iv)The Eurodollar Successor Rate and any Eurodollar Successor Rate Conforming
Changes shall be determined, applied and implemented in a manner that gives due
consideration to the then-prevailing market practice in the United States for
determining, applying and implementing benchmark interest rates for newly
originated loans of this type made in Dollars to

- 63 -

 

--------------------------------------------------------------------------------

 

borrowers domiciled in the United States.  Notwithstanding anything contained
herein to the contrary, for purposes of this Agreement, no Eurodollar Successor
Rate selected in accordance with the foregoing shall at any time be less than
0.00% per annum.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (f) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrowers will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Partnership shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or such

- 64 -

 

--------------------------------------------------------------------------------

 

L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Partnership of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Partnership shall have received at least 10 days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Partnership;
or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.13;

including any loss or expense (but not including loss of anticipated profits)
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

- 65 -

 

--------------------------------------------------------------------------------

 

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or requires the Borrowers
to pay any Indemnified Taxes or additional amounts to any Lender, such L/C
Issuer, or any Governmental Authority for the account of any Lender or such L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrowers such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender or such L/C
Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07Provisions Relating to Extended Revolving Commitments.  If the Letter of
Credit Expiration Date in respect of any Tranche of Revolving Commitments occurs
prior to the expiry date of any Letter of Credit, then (i) if consented to by
the L/C Issuer, if one or more other Tranches of Revolving Commitments in
respect of which the Letter of Credit Expiration Date shall not have so occurred
are then in effect, such Letters of Credit for which consent has been obtained
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such nonterminating Tranches up to an
aggregate amount not to exceed the aggregate amount of the unutilized Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated and provided however, that
no Revolving Lender with Revolving Commitments terminating upon the Revolving
Termination Date shall be obligated to purchase participations in or have any
reimbursement obligations with respect to any such Letters of Credit with an
expiry date occurring after the Letter of Credit Expiration Date unless
consented to by such Revolving Lender) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrowers shall Cash
Collateralize any such Letter of Credit in accordance with Section
2.03(c).  Upon the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit may be reduced as agreed between the L/C Issuer
and the Borrowers, without the consent of any other Person.

3.08Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

- 66 -

 

--------------------------------------------------------------------------------

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension.  The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent (provided that the delivery
of any document or the performance of any obligation required to be delivered or
performed under Section 6.18 shall not be a condition precedent to the initial
Credit Extensions on the Closing Date):

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the General Partner acting on behalf of such Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i)counterparts of this Agreement executed by the Borrowers and each Guarantor;

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii)the Security Agreement, executed by the Borrowers, each Guarantor and the
Collateral Agent;

(iv)the IP Security Agreements, executed by each Loan Party party thereto and
the Collateral Agent;

(v)the Pledge Agreement, executed by the Borrowers, each Guarantor and the
Collateral Agent;

(vi)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party or the
General Partner acting on behalf of each Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

(vii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and, to the extent available for entities validity existing and in good standing
in such jurisdiction, that each Borrower and each Guarantor is validly existing
and in good standing in its jurisdiction of organization or formation;

(viii)a favorable opinion of Baker Botts L.L.P. as counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender, as
to the matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(ix)the Administrative Agent, the Arrangers and the Lenders shall have received
three (3) Business Days prior to the Closing Date so long as such documentation
and information has been reasonably requested in writing by the Administrative
Agent, the Arrangers, and the Lenders at least seven (7) business days prior to
the Closing Date, all documentation and other information about the Borrowers
and the Guarantors that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act;

- 67 -

 

--------------------------------------------------------------------------------

 

(x)a certificate attesting to the Solvency of the Loan Parties on a consolidated
basis before and after giving effect to the execution and delivery of the Loan
Documents, any Credit Extension to be made on the Closing Date, from the chief
financial officer of the General Partner;

(xi)a certificate signed by a Responsible Officer of the Partnership certifying
that the conditions specified in Sections 4.01(d) and 4.02(a) and (b) have been
satisfied; and

(xii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Collateral Agent, on behalf of the Secured Parties, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral.

(b)(i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c)Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to the Closing Date (or on the Closing
Date, if agreed by the Borrowers), plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

(d)Since December 31, 2018, there shall not have occurred any event, condition
or occurrence that has had, or is reasonably expected to have, a Material
Adverse Effect.

(e)All Loans outstanding under the Existing Credit Agreement shall have been
repaid, and all accrued but unpaid interest, commitment fees, and other amounts
outstanding thereunder shall have been paid in full; provided that, for the
avoidance of doubt, Letters of Credit issued and outstanding under the Existing
Credit Agreement shall remain outstanding as Letters of Credit hereunder and
shall be subject to and governed by the terms and conditions hereof.

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender and each
L/C Issuer to honor any Request for Credit Extension (other than a Revolving
Credit Loan Notice requesting only a conversion of Revolving Credit Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)the representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality

- 68 -

 

--------------------------------------------------------------------------------

 

or Material Adverse Effect qualification, which shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Partnership shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01Existence, Qualification and Power.  Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) has all requisite governmental licenses, authorizations,
consents and approvals necessary to own or lease its assets and carry on its
business and (d) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (c) or (d),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party (a) have been duly authorized by all necessary corporate or other
organizational action, (b) do not and will not (i) violate any of such Person’s
Organization Documents, (ii) result in the creation of any Lien not permitted by
the Loan Documents, (iii) violate any Contractual Obligation to which such
Person is a party or by which it or any of its properties is bound or (iv)
violate any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law, except in each case referred to in clause (b)(ii)-(iv) or (c),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof, subject to Liens permitted under Section 7.01) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except (i) for the authorizations, approvals, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full

- 69 -

 

--------------------------------------------------------------------------------

 

force and effect and (ii) to the extent that the failure of any approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person to have been duly obtained,
taken, given, or made or to be in full force and effect, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  There exists no default or breach of any ROFR, and no facts known to
any Loan Party exist that would trigger any ROFR Statute or any ROFR, except to
the extent that such default, breach or trigger would not reasonably be expected
to be materially adverse to the Partnership and its Restricted Subsidiaries,
taken as a whole.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.

5.05Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Partnership
and its Subsidiaries as of the date thereof and results of operations, equity
(deficit) and cash flows for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Partnership and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness that would be required to be disclosed in consolidated financial
statements of the Partnership or the footnotes thereto prepared in accordance
with GAAP.

(b)Each unaudited consolidated balance sheet of the Borrowers and their
Subsidiaries from time to time delivered pursuant to Section 6.01(b) and the
related consolidated statements of income or operations and cash flows for the
respective periods ended on the date of such balance sheet (i) will be prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) will fairly
present the financial condition of the Partnership and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal year-end audit adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of either Borrower, threatened, at law, in equity,
or in arbitration or before any Governmental Authority, by or against a Borrower
or any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or the consummation of the Transactions, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07No Default.  Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Title; Etc.  Each Borrower and each of their respective Restricted
Subsidiaries has indefeasible title in fee simple to, or valid leasehold or
easement interests in, all of their respective real

- 70 -

 

--------------------------------------------------------------------------------

 

property, and good title to all of their respective personal property, as is
necessary to operate the Business except for defects that, individually or in
the aggregate, do not have a Material Adverse Effect.  None of such property is
subject to any Lien, except for Liens permitted by Section 7.01.

5.09Environmental Compliance; Permits.  (a)  The Loan Parties and their
respective Restricted Subsidiaries conduct in the ordinary course of business
and consistent with past practices a review of the effect of existing and
proposed material Environmental Laws and known or suspected Environmental
Liabilities on their respective businesses, operations and properties, and as a
result thereof the Partnership has reasonably concluded that such Environmental
Liabilities could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b)Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
their Restricted Subsidiaries are and have been in compliance with all
applicable Environmental Laws and are not subject to any pending or threatened
claim or proceeding relating to Environmental Laws or Hazardous Materials.

(c)Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the properties
currently owned or operated by any Loan Party or any of its Restricted
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list.

(d)Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  neither any Loan
Party nor any of its Restricted Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual, threatened, or suspected release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Restricted Subsidiaries have
been disposed of in a manner not reasonably expected to result in any
Environmental Liability to any Loan Party or any of its Restricted Subsidiaries.

(e)Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Borrower and each
of its respective Restricted Subsidiaries (i) have obtained all Environmental
Permits necessary for the ownership and operation of its real properties and the
conduct of its Business, which are in full force and effect; (ii) have been and
are in compliance with all terms and conditions of such Environmental Permits;
and (iii) have not received written notice of any violation or alleged violation
of any Environmental Permit.

5.10Insurance.  The properties of each Borrower and its respective Restricted
Subsidiaries are insured with insurance companies not Affiliates of either
Borrower (other than a Captive Insurance Company), in such amounts (after giving
effect to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Borrower or Restricted Subsidiary operates.

5.11Taxes.  Each Borrower and its Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse

- 71 -

 

--------------------------------------------------------------------------------

 

Effect.  There is no proposed tax assessment against any Borrower or any
Restricted Subsidiary that would, individually or in the aggregate, if made,
have a Material Adverse Effect.  Neither any Loan Party nor any Restricted
Subsidiary thereof is party to any tax sharing agreement except as set forth on
Schedule 5.11.

5.12ERISA Compliance.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.  Each Loan Party and each ERISA Affiliate has
fulfilled its obligations under the Pension Funding Rules with respect to each
Pension Plan, except to the extent that such noncompliance would not reasonably
be expected to have a Material Adverse Effect.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no Loan Party and no ERISA Affiliate has (a) sought a waiver of
the minimum funding standard under the Pension Funding Rules in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA that are not past due.

5.13Subsidiaries; Equity Interests; Loan Parties.  As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents.  As
of the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation.

5.14Margin Regulations; Investment Company Act.  (a)  Neither Borrower is
engaged and neither Borrower will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of either Borrower only or of either
Borrower and its respective Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between either Borrower and any Lender
or any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b)Neither of the Borrowers, any Person Controlling a Borrower, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15Disclosure.  As of the date hereof, the Borrowers have disclosed (including
by filing publicly with the SEC) to the Administrative Agent and the Lenders all
agreements, instruments, and corporate or other restrictions to which they or
any of their Restricted Subsidiaries is subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only

- 72 -

 

--------------------------------------------------------------------------------

 

that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

5.16Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17Intellectual Property; Licenses, Etc.  Each Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except, in each case, where the failure of the same,
either individually or in the aggregate, could not be reasonably be expected to
have a Material Adverse Effect.  No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by either Borrower or any of its respective
Restricted Subsidiaries infringes upon any rights held by any other Person,
which infringements, individually or in the aggregate, could reasonably be
excepted to have a Material Adverse Effect.

5.18Solvency.  The Loan Parties are, on a consolidated basis, Solvent.

5.19Labor Matters.  There are no strikes, slowdowns, work stoppages, or
controversies pending or, to the knowledge of either Borrower, threatened
against either Borrower or any of its respective Restricted Subsidiaries which
could have, either individually or in the aggregate, a Material Adverse Effect.

5.20Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed on or prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect
such Liens.

5.21Reserved.

5.22OFAC.  Neither the Partnership, nor any of its Subsidiaries, nor any
director, officer or employee of the Partnership or any of its Subsidiaries,
nor, to the knowledge of the Partnership or such Subsidiary, any agent,
affiliate or representative thereof, is (a) a Sanctioned Person or (b) located,
organized, or resident in a Designated Jurisdiction.

5.23Anti-Corruption Laws.  The Partnership and its Subsidiaries have conducted
their businesses in compliance with applicable Anti-Corruption Laws and have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.

5.24EEA Financial Institution.  Neither of the Borrowers nor any Guarantor is an
EEA Financial Institution.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (i)
contingent indemnification obligations for

- 73 -

 

--------------------------------------------------------------------------------

 

which no claim has been made and (ii) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements), or any Letter of
Credit shall remain outstanding (other than those as to which arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made in accordance with Section 10.22), each Loan Party shall, and
shall cause each of its Restricted Subsidiaries to (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11, which shall be
obligations solely of the Borrowers):

6.01Financial Statements.  Deliver to the Administrative Agent for further
distribution to each Lender:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Partnership, a consolidated balance sheet of the Partnership
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in partners’ capital,
retained earnings and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of the Partnership, a consolidated balance
sheet of the Partnership and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in partners’ capital, retained earnings and cash flows for such fiscal
quarter and for the portion of the Partnership’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Financial Officer of the Partnership as fairly presenting the
financial condition, results of operations, partners’ capital, retained earnings
and cash flows of the Partnership and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

6.02Certificates; Other Information.  Deliver to the Administrative Agent:

(a)[reserved];

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Financial Officer of the Partnership (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes), which Compliance Certificate
shall, with respect to any fiscal quarter (an “Unrestricted Subsidiary Quarter”)
in which, as of the last day thereof, Unrestricted Subsidiaries collectively (i)
have total assets exceeding 5% of the total assets of the Partnership and its
Subsidiaries, determined in accordance with GAAP or (ii) generate more than 5%
of Consolidated EBITDA for the four fiscal quarter period ending on such date,
set forth a reasonably detailed reconciliation of each of the components
reflected in such calculation, as well as of Consolidated Net Tangible Assets,
to the corresponding consolidated amounts set forth in the financial statements,
in form and substance reasonably satisfactory to the Administrative Agent,
together with, for any Unrestricted Subsidiary Quarter, consolidating statements
of income or operations, changes in partners’ capital, retained earnings and
cash flows for such fiscal quarter and for the portion of the Partnership’s
fiscal year then ended, all in reasonable detail, such consolidating statements
to be certified by a Financial Officer of the Partnership as fairly presenting
the financial condition, results of

- 74 -

 

--------------------------------------------------------------------------------

 

operations, partners’ capital, retained earnings and cash flows of the
Partnership and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c)[reserved];

(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders,
partners or members (or the equivalent of any thereof) of any Loan Party, and
copies of all annual, regular, periodic and special reports and registration
statements which the Partnership or any of its Subsidiaries may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

(e)[reserved];

(f)within 30 days after a request by the Administrative Agent, a certificate
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for the Borrowers and their Restricted Subsidiaries and such additional
information regarding such insurance coverage as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably specify;

(g)[reserved];

(h)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Restricted Subsidiaries with any Environmental Law or Environmental Permit or
any action, investigation or proceeding relating to Hazardous Materials that
could reasonably be expected to have a Material Adverse Effect;

(i)if the Partnership elects to have a Specified Acquisition Period apply with
respect to a Specified Acquisition, written notice of such election within 30
days of the consummation of the Specified Acquisition;

(j)as soon as available, but in any event within thirty (30) days after the end
of each fiscal year, a copy of the detailed annual operating budget or plan
approved by management of the Borrowers, including cash flow projections of the
Partnership and its Restricted Subsidiaries for the next four fiscal quarter
period prepared on a quarterly basis, in form and detail reasonably acceptable
to the Administrative Agent and the Lenders, together with a summary of the
material assumptions made in the preparation of such annual budget or plan; and

(k)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, compliance with the terms of the Loan Documents, or compliance by any
Lender with the Beneficial Ownership Regulation, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) or (f) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Borrower posts such documents, or provides a link thereto on the Partnership’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on a Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a website maintained by the SEC (including the EDGAR system), a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Partnership shall deliver paper copies of any
Compliance Certificate to the Administrative Agent upon its request. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the

- 75 -

 

--------------------------------------------------------------------------------

 

Borrowers, as applicable, with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Materials”) by posting the Materials on IntraLinks, Syndtrak,
ClearPar or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Materials that may be
distributed to the Public Lenders and that (w) all such Materials shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Materials as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to either Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Materials constitute Information,
they shall be treated as set forth in Section 10.07); (y) all Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” The Administrative Agent and the Borrowers
acknowledge that no Materials will be marked “PUBLIC” other than publicly
available information filed by the Loan Parties with the SEC.

6.03Notices.  Promptly notify the Administrative Agent:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of either Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between either Borrower or any Restricted Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation, proceeding, or legal requirement or regulation affecting
either Borrower or any Restricted Subsidiary, including pursuant to any
applicable Environmental Laws; or (iv) the occurrence of any ERISA Event;

(c)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the Borrowers referred to in Section 2.10(b); and

(d)of any material Collateral Loss, including all Collateral Losses where the
aggregate damage to the Collateral and/or lost revenues of the Loan Parties
could reasonably be expected to exceed $35,000,000.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Partnership setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

- 76 -

 

--------------------------------------------------------------------------------

 

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness; unless, with respect to any obligation or
liability described in clause (a), (b), or (c) above, (A) such obligation or
liability is being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Borrower and each applicable Restricted Subsidiary, as
applicable, (B) in the case of clause (a) above only, the failure to make such
payment could not reasonably be expected to be materially adverse to the
Borrowers and their Restricted Subsidiaries, taken as a whole, or (C) in the
case of clauses (b) and (c) above only, the failure to make such payment could
not reasonably be expected to have a Material Adverse Effect.

6.05Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses (including intellectual property licenses) and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.06Maintenance of Properties.  (a)  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.07Maintenance of Insurance.  (a)  Maintain with insurance companies not
Affiliates of either Borrower (other than a Captive Insurance Company),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and all such insurance
shall (i) provide for not less than 30 days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance (other than for
the non-payment of premiums, for which not less than 10 days’ prior notice shall
be provided), and (ii) name (A) the Collateral Agent as lender’s loss payee (in
the case of property insurance) or (B) the Collateral Agent and the
Administrative Agent as additional insured on behalf of the Secured Parties (in
the case of liability insurance), as applicable.

(b)Upon the request of the Administrative Agent, after the occurrence and during
the continuance of any Event of Default, each Borrower or any such Restricted
Subsidiary shall execute and deliver to the Administrative Agent any additional
assignments and other documents as may be reasonably necessary to enable the
Administrative Agent or the Collateral Agent, as applicable, to directly collect
any Insurance or Condemnation Proceeds.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions

- 77 -

 

--------------------------------------------------------------------------------

 

and matters involving the assets and business of such Borrower or such
Restricted Subsidiary, as the case may be; and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Borrower or such
Restricted Subsidiary, as the case may be.

6.10Inspection Rights.  Permit representatives and an independent contractor of
the Administrative Agent to visit and inspect any of its properties once per
calendar year, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Borrowers and at such reasonable times during normal
business hours and up to once per year, upon reasonable advance notice to the
Partnership; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers, at any time during normal business hours and without advance notice
and as many times during any calendar year as such Administrative Agent or
Lender shall so request.  The Administrative Agent and each Lender shall conduct
any such inspection or examination (i) in reasonable accordance with such
Borrower’s or the applicable Restricted Subsidiary’s safety policies and
procedures and (ii) so as not to unreasonably materially interfere with such
Borrower’s or its Restricted Subsidiaries’ operations.

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions (a) on the
Closing Date to (i) refinance the Existing Credit Agreement and (ii) pay fees,
premiums, expenses and other transaction costs incurred in connection with the
Transactions; and (b) after the Closing Date to provide ongoing working capital
and for Acquisitions, distributions and other general corporate or partnership
purposes of the Borrowers and their Subsidiaries, in each case, not in
contravention of any Law or of any Loan Document.

6.12Covenant to Guarantee Obligations and Give Security.  (a)  Upon the
formation or acquisition of any new direct or indirect Restricted Subsidiary of
the Partnership (other than any Excluded Subsidiary), and upon any Excluded
Subsidiary of the Partnership ceasing to be an Excluded Subsidiary, the
Borrowers shall, at the Borrowers’ expense:

(i)within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a Joinder Agreement,

(ii)within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to duly execute and deliver to the Collateral Agent,
with a copy to the Administrative Agent, Security Agreement Supplements, Pledge
Agreement Supplements, IP Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all Pledged
Equity in and of such Subsidiary, and other instruments required by the Security
Agreement or the Pledge Agreement), securing payment of all the Obligations of
such Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such personal properties,

(iii)within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary to deliver to the Administrative Agent such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of such Subsidiary or its general partner acting on its
behalf as the Administrative Agent may require evidencing the identity,
authority and capacity

- 78 -

 

--------------------------------------------------------------------------------

 

of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with the Loan Documents to which such Subsidiary is a party or is
to be a party;

(iv)within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to take whatever action (including the filing of
Uniform Commercial Code financing statements) may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid,
subsisting and perfected Liens on the properties purported to be subject to
Security Agreement Supplements, Pledge Agreement Supplements, IP Security
Agreement Supplements and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms, provided, that (A) perfection shall not be required in the case of
any vehicles and other assets subject to certificates of title, (B) “control”
agreements shall not be required for any deposit, securities or commodities
accounts and (C) perfection shall not be required in the case of any letter of
credit rights (except, in the case of this clause (C), to the extent perfected
by the filing of Uniform Commercial Code financing statements), and

(v)with respect to (i) any Restricted Subsidiary with total assets in excess of
5% of the total assets of the Partnership and its Restricted Subsidiaries and
(ii) any other Restricted Subsidiary if such Restricted Subsidiary, together
with other Restricted Subsidiaries with respect to which legal opinions have not
been delivered in reliance on this exclusion hold total assets in excess of 10%
of total assets of the Borrowers and their Restricted Subsidiaries (in each
case, determined in accordance with GAAP and after giving effect to such
acquisition or such Restricted Subsidiary ceasing to be an Excluded Subsidiary):
within 60 days (or such longer period as the Administrative Agent may determine
in its sole discretion) after such formation or acquisition, deliver to the
Collateral Agent and the Administrative Agent, upon the request of the
Administrative Agent in its sole but reasonable discretion, a signed copy of a
favorable opinion, addressed to the Collateral Agent, the Administrative Agent
and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to the matters contained in
clauses (i) and (ii) above, and as to such other matters as the Administrative
Agent may reasonably request.

(b)[Reserved].

(c)[Reserved].

(d)Upon the formation or acquisition by either Borrower or any Restricted
Subsidiary after the Closing Date of any Restricted Subsidiary that is a CFC or
FSHCO, the Borrowers shall notify the Administrative Agent, with a copy to the
Collateral Agent, thereof within 30 days after such acquisition or formation and
promptly (A) execute and deliver to the Collateral Agent, with a copy to the
Administrative Agent such Security Agreement Supplements, Pledge Agreement
Supplements, or such other documents as the Administrative Agent deems necessary
or reasonably desirable and requests in order to grant to the Collateral Agent a
perfected first priority security interest (subject only to applicable Liens
permitted under any Loan Document) in the Equity Interests of such CFC or FSHCO
that is owned by the applicable Loan Party (provided that in no event shall (x)
more than 65% of the total voting power (within the meaning of United States
Treasury Regulations Section 1.956-2(c)) of the total outstanding Equity
Interests of any such CFC or FSHCO be required to be so pledged and (y) any
Excluded Assets be subject to this clause (d)), and (B) deliver to the
Collateral Agent the certificates (if any) representing such Equity Interests
(other than Excluded Assets), together with undated stock powers or share
transfer forms, in blank, executed and delivered by a duly authorized officer of
the applicable Loan Party, and take such other action as may be necessary or
reasonably requested by the Administrative Agent to perfect the Lien of the
Collateral Agent

- 79 -

 

--------------------------------------------------------------------------------

 

thereon, and (C) take such other actions as necessary under applicable law
(including foreign law) or reasonably requested by the Administrative Agent to
ensure the granting, perfection, and priority of such security interest.

(e)Notwithstanding the foregoing, if at any time all Immaterial Subsidiaries,
taken as a whole, (i) have total assets at such time exceeding 10% of the total
assets of the Borrowers and their Restricted Subsidiaries, determined in
accordance with GAAP or (ii) generate more than 10% of Consolidated EBITDA for
the most recently completed four fiscal quarter period, in either case as of the
fiscal quarter most recently ended and for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), then the Borrowers shall
designate which of such Subsidiaries shall no longer constitute “Immaterial
Subsidiaries” for purposes of this Agreement to the extent necessary to cause
such excess to be eliminated and, with respect to any Subsidiary that ceases to
be an Immaterial Subsidiary as a result of such designation, the Borrowers shall
take, and cause such Subsidiary to take, such action as is necessary to comply
with this Section 6.12.  The Borrowers may re-designate Immaterial Subsidiaries
as Material Subsidiaries so long as Borrowers are in compliance with the
foregoing and no Default or Event of Default exists or would exist as a result
therefrom.

6.13Compliance with Environmental Laws.  (a)  Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits, and
obtain and renew all Environmental Permits necessary for its operations and
properties.

(b)To the extent required by Governmental Authority, conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up Hazardous Materials from any of
its properties, in material compliance with the requirements of such
Governmental Authority; provided, however, that neither the Borrowers nor any of
their respective Restricted Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14Further Assurances.  Promptly upon request by the Administrative Agent or
the Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.

6.15Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property to which a
Borrower or any of its Restricted Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to any material
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Restricted Subsidiaries to do so, except, in
any case, where

- 80 -

 

--------------------------------------------------------------------------------

 

the failure to do so, either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.

6.16ROFR.  Except where such violation could not reasonably be expected to have
a Material Adverse Effect, perform and observe all the terms and provisions of
each ROFR to be performed or observed by it; enforce each such Repurchase Option
and ROFR in accordance with its terms; refrain from taking any action (or
permitting any action to be taken) that would trigger any ROFR unless a waiver,
release or similar dispensation is obtained; and take all such action to such
end as may be from time to time reasonably requested by the Administrative Agent
to the extent that such action is reasonably necessary to cause the applicable
Loan Party or Restricted Subsidiary to be in compliance with any applicable
Repurchase Option or ROFR.  It is agreed that any request for a waiver or
release of any applicable Repurchase Option or ROFR or ROFR Statute shall not be
deemed to violate this Section 6.16.

6.17Designation and Conversion of Restricted and Unrestricted
Subsidiaries.  (a)  Unless designated after the Closing Date in writing to the
Administrative Agent pursuant to this Section, any Person that becomes a
Subsidiary of either Borrower or any of their Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.

(b)The Partnership may designate a Subsidiary as an Unrestricted Subsidiary if
(i) immediately before and after such designation, no Default or Event of
Default exists or would exist (including after the reclassification of
Investments in, Indebtedness of, and Liens on the applicable Subsidiary), (ii)
after giving effect to such designation on a pro forma basis, the Borrowers and
their Subsidiaries would have been in compliance with Sections 7.11(a), 7.11(b),
and 7.11(c) as of the end of the most recent fiscal quarter; and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it will be a
guarantor under any indenture, credit agreement, or similar agreement to which
either Borrower or any Restricted Subsidiaries are a party.

(c)The Partnership may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) immediately before
and after such designation, no Default or Event of Default exists or would exist
(including after the reclassification of Investments in, Indebtedness of, and
Liens on the applicable Subsidiary) and (ii) after giving effect to such
designation on a pro forma basis, the Borrowers and their Subsidiaries would
have been in compliance with Sections 7.11(a), 7.11(b) and 7.11(c) as of the end
of the most recent fiscal quarter.

(d)All Subsidiaries of an Unrestricted Subsidiary shall be also Unrestricted
Subsidiaries.  The Borrowers will not permit any Unrestricted Subsidiary to hold
any Equity Interests in, or any Indebtedness of, or be liable for any
Indebtedness of, any Restricted Subsidiary.

(e)The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment in such Unrestricted Subsidiary at the date of
designation in an amount equal to the fair market value of the applicable
Borrower’s or Restricted Subsidiary’s investment therein.  The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall (i) constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and (ii) constitute a return on any Investment
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrowers’ and the Restricted
Subsidiaries’ Investment in such Subsidiary.

6.18Certain Post-Closing Obligations.  The Borrowers shall deliver the documents
or take the actions specified on Schedule 6.18 as and when required and, where
applicable, by the dates set forth on Schedule 6.18, as such dates may be
postponed by the Administrative Agent in its reasonable discretion.

- 81 -

 

--------------------------------------------------------------------------------

 

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (i)
contingent indemnification obligations for which no claim has been made and (ii)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements), or any Letter of Credit shall remain outstanding (other than
those as to which arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made in accordance with Section 10.22), no
Loan Party shall, nor shall any Loan Party permit any of its Restricted
Subsidiaries to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
any accounts or other right to receive income, other than the following:

(a)Liens pursuant to any Loan Document (including Liens in favor of the
Collateral Agent for the benefit of the Secured Parties);

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property (or with respect
to Liens on certain types of property, such type of property) covered thereby is
not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation (other than any Lien imposed by ERISA), and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than leases constituting Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)Liens comprised of minor defects, irregularities, and deficiencies in title
to, and easements, rights-of-way, zoning restrictions and other similar
restrictions, charges or encumbrances, defects and irregularities which,
individually and in the aggregate, do not materially interfere with the ordinary
conduct of the Business and do not materially detract from the use of the
property which they affect;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.02(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the

- 82 -

 

--------------------------------------------------------------------------------

 

Indebtedness secured thereby does not exceed the cost of the property being
acquired, constructed, leased or commercially operated on the date of such
acquisition, construction, lease or commercial operation and (iii) such Liens
attach to such property concurrently with or within 180 days after the
acquisition, construction, lease or commercial operation thereof;

(j)Liens on property of a Person existing at the time such Person is merged into
or consolidated with a Borrower or any Restricted Subsidiary of a Borrower or
becomes a Restricted Subsidiary of a Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or Investment and do not
extend to any assets other than those of the Person merged into or consolidated
with such Borrower or such Restricted Subsidiary or acquired by such Borrower or
such Restricted Subsidiary, and the applicable Indebtedness secured by such Lien
is permitted under Section 7.02(h);

(k)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution;

(l)any interest or title of a lessor under any lease entered into by a Borrower
or any Restricted Subsidiary in the ordinary course of its business covering
only the assets so leased;

(m)tenant purchase options existing on the Closing Date or purchase options
granted to tenants after the Closing Date so long as such options are for not
less than 85% of the fair market value of the property subject to the applicable
purchase option;

(n)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums and on any loss payment which reduce the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 7.02(j);

(o)assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(p)Liens securing the obligations of the lessee under the Getty Lease, provided,
that such Liens do not at any time encumber any property other than (i) personal
property of such lessee (which shall not include any inventory, accounts, rents
or the proceeds thereof) located on the premises subject to the Getty Lease and
(ii) the underground storage tanks and related piping, fittings, below ground
meters, below ground components of automatic tank gauging systems and leak
detection systems, and all other below ground components of the fuel storage and
delivery systems located on the premises subject to the Getty Lease;

(q)Liens arising by virtue of precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into by the Borrowers or
any of their Restricted Subsidiaries in the ordinary course of business;

(r)the Master Lease;

(s)Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted pursuant to Section 7.03;

(t)Liens constituting customary rights of first refusal and tag, drag and
similar rights in joint venture agreements and agreements with respect to
non-Wholly-Owned Subsidiaries;

(u)Liens on the Equity Interests of Unrestricted Subsidiaries and joint
ventures;

- 83 -

 

--------------------------------------------------------------------------------

 

(v)any Lien on the funds and accounts securing any Indebtedness of the
Partnership or any Restricted Subsidiary pursuant to customary escrow
arrangements pending the release thereof, or pursuant to customary discharge,
redemption or defeasance provisions;

(w)rights of recapture of unused real property in favor of the seller of such
property set forth in customary purchase agreements and related arrangements
with any Governmental Authority;

(x)Liens arising from grants of non-exclusive licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

(y)Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent or performance of other obligations in respect of leased properties, so
long as such Liens are not exercised;

(z)Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrowers and their Restricted Subsidiaries;

(aa)servicing agreements, development agreements, site plan agreements,
subdivision agreements, facilities sharing agreements, cost sharing agreements
and other agreements pertaining to the use or development of any of the assets
of the Person, provided the same (i) do not result in a substantial and
prolonged interruption or disruption of the business activities of the Borrowers
and their Restricted Subsidiaries, taken as a whole, and (ii) are not adverse in
any material respect to the Borrowers and their Restricted Subsidiaries, taken
as a whole;

(bb)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(cc)Liens securing Indebtedness issued and outstanding in reliance on Section
7.02(o); and

(dd)other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed the greater of (i) $45,000,000 and (ii) 7.0% of
Consolidated Net Tangible Assets, provided that no such Lien shall extend to or
cover any Collateral.

7.02Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices;

(b)Indebtedness of a Borrower owed to a Restricted Subsidiary, or of a
Restricted Subsidiary of a Borrower owed to a Borrower or a Wholly-Owned
Restricted Subsidiary of a Borrower, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, be pledged under the Security Agreement, (ii)
be on subordination terms reasonably acceptable to the Administrative Agent and
(iii) be otherwise permitted under the provisions of Section 7.03;

(c)Indebtedness under the Loan Documents;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in

- 84 -

 

--------------------------------------------------------------------------------

 

connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension; and provided, still further, that
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination (if any), and other material terms of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are not
materially less favorable (when taken as a whole) to the Loan Parties or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(e)Guarantees of a Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of a Borrower or any Restricted
Subsidiary or the Indebtedness incurred by joint ventures or Unrestricted
Subsidiaries, in each case, constituting Investments otherwise permitted
hereunder; provided that with respect to Guarantees of Indebtedness of joint
ventures, the aggregate amount of Indebtedness guaranteed pursuant to such
Guarantees shall not exceed the greater of (i) $75,000,000 and (ii) 11.75% of
Consolidated Net Tangible Assets, and with respect to Guarantees of Indebtedness
of Unrestricted Subsidiaries and Guarantees by Loan Parties of Indebtedness of
Restricted Subsidiaries that are not Loan Parties, the aggregate amount of
Indebtedness guaranteed pursuant to such Guarantees shall not exceed the amount
permitted under Section 7.03(i);

(f)any Guarantee of the obligations of any Loan Party as a purchaser in
connection with a Permitted Acquisition or Permitted Drop Down;

(g)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed (i)
the greater of (A) $200,000,000 and (B) 31.5% of Consolidated Net Tangible
Assets, plus (ii) an unlimited amount so long as, in the case of this clause
(ii), after giving effect to the incurrence thereof on a Pro Forma Basis, the
Consolidated Senior Secured Leverage Ratio does not exceed 3.25 to 1.00 (and
treating all Indebtedness incurred in reliance on Section 7.02(g) as secured for
the purposes of such calculation);

(h)Indebtedness of any Person that becomes a Restricted Subsidiary of a Borrower
after the date hereof in accordance with the terms of Section 7.03(g), which
Indebtedness is existing at the time such Person becomes a Restricted Subsidiary
(other than Indebtedness incurred solely in contemplation of such Person’s
becoming a Restricted Subsidiary);

(i)Indebtedness in respect of Qualified Note Offerings after the Closing Date,
so long as (i) both immediately before and immediately after giving effect to
the incurrence thereof, no Default shall have occurred and be continuing and
(ii) after giving effect to the incurrence thereof on a Pro Forma Basis, the
Borrowers shall be in compliance with Section 7.11(a), (b)(ii) and (c);

(j)Indebtedness in respect of insurance premium financing for insurance being
acquired by a Borrower or any Restricted Subsidiary under customary terms and
conditions;

(k)Indebtedness arising from agreements providing for indemnification and
purchase price adjustment obligations or other similar obligations, or from
guarantees or letters of credit, surety bonds or performance bonds securing the
performance of any Loan Party or its Restricted Subsidiaries pursuant to such
agreements, in connection with Dispositions or Investments otherwise permitted
hereunder;

- 85 -

 

--------------------------------------------------------------------------------

 

(l)Indebtedness in respect of Cash Management Agreements and other similar
Indebtedness in respect of overdrafts and related liabilities arising in the
ordinary course of business from treasury, depository and cash management
services or from automated clearing-house transfers of funds;

(m)Indebtedness consisting of obligations under deferred compensation
arrangements, non-competition agreements, adjustments of purchase price,
earn-outs or similar arrangements;

(n)unsecured Indebtedness in respect of a single issuance on or before December
31, 2019 of preferred Equity Interests that constitute Disqualified Equity
Interests, provided that (i) both immediately before and immediately after
giving effect to the incurrence thereof, no Event of Default shall have occurred
and be continuing and (ii) the aggregate principal amount thereof does not
exceed $75,000,000;

(o)other Indebtedness not otherwise permitted by the foregoing clauses (a)
through (n), in an aggregate principal amount not to exceed the greater of (i)
$50,000,000 and (ii) 7.75% of Consolidated Net Tangible Assets, at any time
outstanding;

(p)other unsecured Indebtedness not otherwise permitted by the foregoing clauses
(a) through (o), in an aggregate principal amount not to exceed $50,000,000 at
any time outstanding, so long as after giving effect to the incurrence thereof
on a Pro Forma Basis, the Borrowers shall be in compliance with Section 7.11;

(q)Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(r)Indebtedness incurred by the Borrowers or any of their Restricted
Subsidiaries in respect of letters of credit, bank guarantees, warehouse
receipts, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other reimbursement-type obligations
regarding workers compensation claims;

(s)obligations in respect of self-insurance, in the ordinary course of business
or consistent with past practice;

(t)Indebtedness representing stock-based compensation owed to employees,
consultants or independent contractors of the Borrowers or their Restricted
Subsidiaries incurred in the ordinary course of business or consistent with past
practice;

(u)Indebtedness consisting of unsecured promissory notes issued by either
Borrower or any Restricted Subsidiary to future, current, or former officers,
directors, employees, managers and consultants or their respective estates,
spouses or former spouses, successors, executors, administrators, heirs,
legatees or distributees, in each case to finance the purchase or redemption of
equity Interests of the Partnership to the extent permitted by Section 7.06; and

(v)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses (a) through (u).

7.03Investments.  Make or hold any Investments, except:

(a)Investments held by the Borrowers and their Restricted Subsidiaries in the
form of cash and Cash Equivalents;

- 86 -

 

--------------------------------------------------------------------------------

 

(b)advances to officers, directors and employees of the Borrowers and their
Restricted Subsidiaries in an aggregate amount not to exceed $1,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)(i) Investments by the Borrowers and their Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the date hereof, (ii)
additional Investments by the Borrowers and their Restricted Subsidiaries in
Loan Parties and (iii) additional Investments by Restricted Subsidiaries that
are not Loan Parties in other Restricted Subsidiaries that are not Loan Parties;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e)Guarantees permitted by Section 7.02;

(f)Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g)Permitted Acquisitions;

(h)Investments consisting of debt securities as partial consideration for the
Disposition of assets to the extent permitted by Section 7.05(f);

(i)(i) Investments by the Borrowers and their Restricted Subsidiaries in joint
ventures, (ii) additional Investments by the Borrowers and their Restricted
Subsidiaries that are Loan Parties in Restricted Subsidiaries that are not Loan
Parties and (iii) additional Investments after the date hereof by the Borrowers
and their Restricted Subsidiaries in Unrestricted Subsidiaries in an aggregate
amount for all Investments under this subsection (i) together with the aggregate
amount of Permitted Acquisitions and Permitted Drop Downs, in each case
resulting in the acquisition by the Borrowers and their Restricted Subsidiaries
of Persons that do not become Loan Parties or constituting purchases of assets
that are acquired directly by Restricted Subsidiaries that are not Loan Parties
(in each case, valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) not to exceed an amount equal
to the greater of (A) $75,000,000 and (B) 11.75% of Consolidated Net Tangible
Assets in the aggregate;

(j)Investments to the extent made with (x) Equity Interests of the Partnership
or (y) the proceeds of (i) contributions to the capital of the Partnership or
(ii) issuances of Qualified Equity Interests of the Partnership;

(k)the Initial Drop Down and any subsequent Permitted Drop Down;

(l)Investments constituting a Permitted Like-Kind Exchange;

(m)ownership of the UST Systems (as defined in the Getty Lease) subject to an
option to purchase in favor of Getty under the Getty Lease;

(n)time deposits with Team Capital Bank in an amount not to exceed $10,000,000;
provided, however, such funds shall represent escrowed environmental reserves;

(o)so long as no Default has occurred and is continuing or would result from
such Investment, other Investments not exceeding the greater of (i) $50,000,000
and (ii) 7.75% of Consolidated Net Tangible Assets in the aggregate in any
fiscal year of the Partnership; provided, that the aggregate amount of
Investments made in Unrestricted Subsidiaries pursuant to this clause (o) shall
not exceed the greater of (i) $25,000,000 and (ii) 3.875% of Consolidated Net
Tangible Assets;

- 87 -

 

--------------------------------------------------------------------------------

 

(p)real property owned by any Guarantor subject to ROFRs and Repurchase Options;

(q)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(r)advances of payroll payments to employees in the ordinary course of business;

(s)Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or consolidated with any Restricted Subsidiary after the Closing
Date or that otherwise becomes a Restricted Subsidiary, in each case, pursuant
to a transaction permitted hereunder, to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(t)receivables owing to either Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

(u)Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;

(v)non-cash Investments in connection with bona fide tax planning and
reorganization activities; provided that after giving effect to any such
non-cash Investments, the security interests of the Lenders in the Collateral,
taken as a whole, and the Guarantees by the Loan Parties under the Guaranty,
would not be materially impaired;

(w)to the extent that they constitute Investments, purchases and acquisitions of
inventory, supplies, materials or equipment or purchases, acquisitions, licenses
or leases of other assets, Intellectual Property, or other rights, in each case
in the ordinary course of business; and

(x)Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.02, 7.01, 7.04,
7.05 and 7.06, respectively.

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a)any Restricted Subsidiary may merge with any Borrower or other Restricted
Subsidiary provided that (a) if any Restricted Subsidiary party to such merger
is a Borrower, a Borrower shall be the surviving Person and (b) if no party to
such merger is a Borrower, but a party to such merger is a Guarantor, a
Guarantor shall be the surviving Person;

(b)(i) any Borrower may Dispose of all or substantially all of its assets to
another Borrower, (ii) any Borrower may Dispose of directly-owned Equity
Interests to a Guarantor (even if such a Disposition would constitute the
Disposition of all or substantially all of its assets) and (iii) any Guarantor
(other than a Borrower) may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Borrower or to another Guarantor;

(c)any Restricted Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Restricted Subsidiary that is not a Loan Party or
(ii) to a Loan Party;

- 88 -

 

--------------------------------------------------------------------------------

 

(d)a Borrower or any Restricted Subsidiary may merge or consolidate with any
Person to effect an Investment permitted under Section 7.03(g); and

(e)a Borrower or any Restricted Subsidiary may Dispose of its Equity Interests
in a Restricted Subsidiary or all or substantially all of the assets of a
Restricted Subsidiary, so long as such Disposition complies with the provisions
of Section 7.05(f), (j) or (n).

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)ordinary-course-of-business Dispositions of (i) inventory; (ii) cash or Cash
Equivalents; (iii) overdue accounts receivable in connection with the compromise
or collection thereof (and not in connection with any financing transaction);
and (iv) leases, subleases, rights of way, easements, licenses, and sublicenses
that, individually and in the aggregate, do not materially interfere with the
ordinary conduct of the business of a Borrower or its Restricted Subsidiaries
and do not materially detract from the value or the use of the property which
they affect;

(c)Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;

(d)Dispositions of property by a Borrower or any Restricted Subsidiary to a
Borrower or to a Wholly-Owned Restricted Subsidiary; provided that if the
transferor of such property is a Loan Party, the transferee thereof must be a
Loan Party;

(e)Dispositions permitted by Section 7.04;

(f)Dispositions by a Borrower or its Restricted Subsidiaries of non-operating
assets or real estate assets (including the Equity Interests of a Restricted
Subsidiary that owns only real estate assets and assets related to the ownership
of such real estate assets) not otherwise permitted under this Section 7.05,
subject to the following conditions:

(i)that no Event of Default exists at the time of such Disposition or would
result from such Disposition;

(ii)that after giving effect to such Disposition on a Pro Forma Basis, the
Borrowers shall be in compliance with Section 7.11; and

(iii)that at least 75% of the purchase price for such asset shall be paid to
such Borrower or such Restricted Subsidiary in cash or Cash Equivalents
(provided, for the purposes of this clause (iii), that any Designated Non-Cash
Consideration received in respect of such Disposition shall be deemed to be
cash, so long as the aggregate fair market value of all Designated Non-Cash
Consideration not yet converted to cash or Disposed of in return for cash does
not exceed the greater of $32,000,000 and 5% of Consolidated Net Tangible
Assets);

(g)Dispositions of property (i) resulting from the condemnation thereof or (ii)
that has suffered a casualty (constituting a total loss or constructive total
loss of such property), in each case upon or after receipt of the condemnation
proceeds or insurance proceeds of such condemnation or casualty, as applicable;

- 89 -

 

--------------------------------------------------------------------------------

 

(h)so long as no Default has occurred and is continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(f);

(i)Dispositions constituting Permitted Like-Kind Exchanges;

(j)Dispositions of non-core assets (which may include real estate assets)
acquired in Permitted Acquisitions within one year of such acquisition;

(k)other Dispositions, provided that the aggregate book value of all property
Disposed of in reliance on this clause (k) shall not exceed $3,500,000 in any
single transaction or series of related transactions or $15,000,000 in any
fiscal year;

(l)Dispositions constituting the Initial Drop Down and any subsequent Permitted
Drop Down;

(m)Dispositions to Getty (or its assignee or designee) constituting a sale of
the UST Systems (as defined in the Getty Lease) upon Getty’s exercise of its
option to purchase in accordance with the terms of the Getty Lease;

(n)Dispositions of Equity Interests of Unrestricted Subsidiaries;

(o)Sale Leasebacks permitted under Section 7.18;

(p)Guarantors may grant ROFRs and Repurchase Options in connection with
Permitted Acquisitions; provided, however, that nothing in this clause (p) shall
be deemed to permit a Disposition through the exercise of any ROFR or Repurchase
Option;

(q)Dispositions pursuant to a ROFR Statute arising from any Permitted
Acquisition;

(r)forgiveness of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof and not as part of any
financing transactions;

(s)leases, subleases, service agreements, product sales, licenses or sublicenses
(including licenses and sublicenses of Intellectual Property), in each case that
do not materially interfere with the business of the Borrowers and their
Restricted Subsidiaries, taken as a whole;

(t)non-exclusive licenses or sublicenses of Intellectual Property in the
ordinary course of business; and

(u)other additional Dispositions, provided that the aggregate book value of all
property disposed of in reliance on this clause (u) in any fiscal year shall not
exceed the greater of (i) $25,000,000 and (ii) 3.75% of Consolidated Net
Tangible Assets;

provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(f), (g), (j), (l), (o) and (u) shall be for fair market value (or, in the case
of Dispositions under Section 7.05(f) arising from the exercise of tenant
purchase options, at least 85% of fair market value).

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a)Services may make Restricted Payments to the Partnership or any Guarantor and
each Restricted Subsidiary may make Restricted Payments to the Borrowers, any
Subsidiaries that are Guarantors and any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

- 90 -

 

--------------------------------------------------------------------------------

 

(b)each Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Qualified Equity Interests of
such Person and the Partnership may issue Qualified Equity Interests upon the
conversion of, or in exchange for, Disqualified Equity Interests;

(c)each Borrower and each Restricted Subsidiary may make Restricted Payments
with the proceeds received from the substantially concurrent issue of new
Qualified Equity Interests;

(d)so long as no Event of Default has occurred and is continuing or would result
therefrom, the Partnership may make Restricted Payments pursuant to and in
accordance with the cash distribution policy adopted by the General Partner
pursuant to the Borrower Partnership Agreement from time to time;

(e)the Loan Parties may redeem or convert their Equity Interests or make any
payment in connection with any employee benefit plan sponsored by the Loan
Parties entered into in the ordinary course of business;

(f)the Borrowers and the Restricted Subsidiaries may make Restricted Payments
not otherwise permitted by this Section 7.06, so long as (i) no Event of Default
then exists and is continuing at the time of such Restricted Payment or would
result therefrom and (ii) after giving Pro Forma Effect to such Restricted
Payment, (A) the Borrowers are in compliance with Section 7.11 and (B) the
Borrowers have Liquidity of at least $25,000,000;

(g)(i) payment in lieu of fractional Equity Interests in connection with any
dividend, split or combination thereof or any Permitted Acquisition (or other
similar Investment) and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms; and

(h)payments made or expected to be made by either Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
manager or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes.

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Restricted Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Partnership (other than (i) transactions entirely between
or among the Loan Parties, (ii) transactions pursuant to the Omnibus Agreement
and the Master Lease as in effect on the date of this Agreement or, if
applicable, to the extent modified as permitted under this Agreement, (iii)
Investments permitted under Section 7.03, (iv) Restricted Payments permitted
under Section 7.06, (v) transactions involving any employee benefit plan or
related trust of any Loan Party, (vi) transactions related to obtaining or
maintaining insurance policies with a Captive Insurance Company, including
payment of insurance premiums, (vii) payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, members of the
Board of Directors, officers and employees of the Borrowers and their Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of such Borrower or Restricted Subsidiary and (ix)
corporate sharing agreements with respect to general overhead and administrative
matters), whether or not in the ordinary course of business (each an “Affiliate
Transaction”), if such Affiliate Transaction involves aggregate consideration in
excess of $2,000,000, unless:

- 91 -

 

--------------------------------------------------------------------------------

 

(a)the Affiliate Transaction is on terms that are no less favorable to such
Borrower or such Restricted Subsidiary than those that could have been obtained
in a comparable transaction by such Borrower or such Restricted Subsidiary with
an unrelated Person or, if no comparable transaction is available with which to
compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair
to such Borrower or the relevant Restricted Subsidiary from a financial point of
view; or

(b)such Affiliate Transaction has been approved by either (i) the Conflicts
Committee of the Board of Directors of the General Partner (so long as the
members of the Conflicts Committee approving the Affiliate Transaction are
disinterested) or in accordance with the guidelines promulgated from time to
time by the Conflicts Committee or (ii) a majority of the disinterested members
of the Board of Directors of the General Partner;

provided that, in the case of the foregoing subsections (a) and (b), with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $50,000,000, the Partnership
delivers to the Administrative Agent a certificate of a Responsible Officer,
certifying that such Affiliate Transaction complies with this Section 7.08, and
such certificate shall attach a resolution of the Board of Directors of the
General Partner, its Conflicts Committee or a majority of the disinterested
members of the Board of Directors of the General Partner, if approval was
obtained pursuant to Section 7.08(b).

7.09Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Restricted Subsidiary to make Restricted Payments to a
Borrower or any Guarantor or to otherwise transfer property to or invest in a
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Restricted
Subsidiary becomes a Restricted Subsidiary of a Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary of such Borrower, (ii) of any Restricted Subsidiary to
Guarantee the Obligations of a Borrower or (iii) of a Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person (including any fee or leasehold interest in real property) to secure the
Obligations; provided, however, that this clause (iii) shall not prohibit
(A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Sections 7.02(g) or (h) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness or (B) customary non-assignment provisions in purchase and sale or
exchange agreements or similar operational agreements, or provisions in
licenses, easements or leases, in each case entered into in the ordinary course
of business and consistent with past practices, which restrict the transfer,
assignment or encumbrance thereof; provided further that (A) clause (i) of this
Section 7.09 shall not apply to restrictions or conditions in any Indebtedness
permitted pursuant to Section 7.02 that is incurred or assumed by Restricted
Subsidiaries that are not Loan Parties to the extent such restrictions or
conditions are no more restrictive in any material respect than the restrictions
and conditions in the Loan Documents or, in the case of unsecured or junior
financing, are market terms at the time of issuance and are imposed solely on
such Restricted Subsidiary and its Subsidiaries, (B) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted by Section 7.03 so long as such provisions relate only to the
assets of the applicable joint venture and its subsidiaries or to Equity
Interests issued by such joint venture and (C) clause (iii) of this Section 7.09
shall not apply to customary restrictions contained in leases, subleases,
licenses, sublicenses or asset sale agreements otherwise permitted hereby so
long as such restrictions relate only to the assets subject thereto.

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

- 92 -

 

--------------------------------------------------------------------------------

 

7.11Financial Covenants.

(a)Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrowers following
the Closing Date to be less than 2.50 to 1.00.

(b)Consolidated Leverage Ratio.  

(i)Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Borrowers following the Closing Date and ending prior to the date of a
Qualified Note Offering to be greater than (i) during a Specified Acquisition
Period, 5.50 to 1.00 and (ii) except during a Specified Acquisition Period, (A)
for each fiscal quarter ending on or prior to June 30, 2019, 5.00 to 1.00, and
(B) for the fiscal quarter ending September 30, 2019 and each fiscal quarter
thereafter, 4.75 to 1.00.

(ii)Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter
of the Borrowers following the Closing Date and ending on or after the date of a
Qualified Note Offering to be greater than (i) during a Specified Acquisition
Period, 5.50 to 1.00 and (ii) except during a Specified Acquisition Period, 5.25
to 1.00.

(c)Consolidated Senior Secured Leverage Ratio.  Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any fiscal quarter of the Borrowers
following the Closing Date and ending on or after the date of a Qualified Note
Offering to be greater than (i) except during a Specified Acquisition Period,
3.75 to 1.00 and (ii) during a Specified Acquisition Period, 4.00 to 1.00.

7.12Sanctions.  Directly or, to the Knowledge of the Borrowers or their
Subsidiaries, indirectly use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, for the purpose of funding any
activities of or business with any Sanctioned Person in violation of applicable
Sanctions, or in any Designated Jurisdiction in violation of applicable
Sanctions, or in any other manner that could reasonably be expected to result in
a violation by any individual or entity (including any Lender, Arranger,
Administrative Agent, L/C Issuer or Swing Line Lender) of Sanctions.

7.13Anti-Corruption Laws.  Use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, for the purpose of funding any
activities of or business that could reasonably be expected to result in a
violation by any individual or entity (including any Lender, Arranger,
Administrative Agent, L/C Issuer or Swing Line Lender) of Anti-Corruption Laws.

7.14Amendments of Organization Documents and Certain Agreements.  Amend any of
its Organization Documents, the Omnibus Agreement or the Master Lease unless
such amendments, modifications, or supplements could not reasonably be expected
(a) to be materially adverse to the rights of the Administrative Agent or the
Lenders or (b) to materially decrease the economic benefit or other rights that
any Loan Party would have otherwise received pursuant to such agreements in any
manner that would affect the subordination or third party beneficiary provisions
thereof.

7.15Accounting Changes.  Make any change in (a) accounting policies or reporting
practices, except to the extent consistent with GAAP, or (b) the fiscal year-end
of any Loan Party or Restricted Subsidiary.

7.16Amendment of Certain Contracts.  Amend, modify, or supplement any agreement
governing any unsecured Indebtedness of either Borrower or any Restricted
Subsidiary or any Indebtedness of either Borrower or any Restricted Subsidiary
that is subordinated in right of payment or that is  secured by Liens that are
junior to the Liens of the Collateral Documents (collectively “Junior Debt”)
that, in any

- 93 -

 

--------------------------------------------------------------------------------

 

such case, is in an aggregate principal amount greater than the Threshold
Amount, in a manner materially adverse to the interests of the Administrative
Agent or the Lenders.

7.17Limitation on Speculative Hedging.  (a) Enter into any Swap Contract for
speculative purposes, or (b) be party to or otherwise enter into any Swap
Contract which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Borrowers’ or their Restricted
Subsidiaries’ operations.

7.18Sale Leasebacks.  Become or remain liable as lessee or as guarantor or other
surety with respect to any lease, whether or not a Capitalized Lease, of any
property (whether real, personal or mixed), whether now or hereafter acquired,
(a) which any Loan Party or any Restricted Subsidiary has sold or transferred or
is to sell or transfer to a Person which is not a Loan Party or a Restricted
Subsidiary or (b) which any Loan Party or any Restricted Subsidiary intends to
use for substantially the same purpose as any other property which has been sold
or is to be sold or transferred by a Loan Party or a Restricted Subsidiary to
another Person which is not a Loan Party or a Restricted Subsidiary in
connection with such lease (each, a “Sale Leaseback”); provided that the Loan
Parties may enter into Sale Leasebacks so long as (a) such Sale Leaseback is
permitted pursuant to Section 7.05(f) and (b) the terms of such Sale Leaseback
are on commercially reasonable, arm’s length terms to a third party that is not
an Affiliate of any Loan Party or Restricted Subsidiary.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment.  Either Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  Either Borrower or any Loan Party (i) fails to perform
or observe any term, covenant or agreement contained in Sections 6.01 and 6.02,
and such failure continues for 5 days after the earlier to occur of (A) receipt
of written notice thereof from Administrative Agent or Required Lenders to the
Partnership, or (B) a Responsible Officer otherwise has actual knowledge of any
such failure; or (ii) fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a), 6.05 (only with respect to the
legal existence of the Loan Parties), 6.11, 6.12, 6.18 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) receipt of written
notice thereof from Administrative Agent or Required Lenders to the Partnership,
or (ii) a Responsible Officer otherwise has actual knowledge of any such
failure; or

(d)Representations and Warranties.  (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of either
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that does not have a
materiality or Material Adverse Effect qualification shall be incorrect or
misleading in any material respect when made or deemed made or (ii) any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of either Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that has a

- 94 -

 

--------------------------------------------------------------------------------

 

materiality or Material Adverse Effect qualification shall be incorrect or
misleading in any respect when made or deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, but after giving effect to any
applicable grace or cure periods) in respect of any Indebtedness or Guarantee
thereof (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee thereof or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee thereof to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Restricted Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Restricted Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by insurance), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of

- 95 -

 

--------------------------------------------------------------------------------

 

ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) either Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than (i) contingent amounts not yet due or for which no claim
has been made and (ii) obligations under Secured Cash Management Agreements and
Secured Hedge Agreements), ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party or any other Person
denies that it has any or further liability or obligation under any provision of
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on a material portion of the
Collateral purported to be covered thereby; or

(m)Classification as Senior Debt.  The Obligations shall cease to be classified
as “Senior Indebtedness,” “Designated Senior Indebtedness” or any similar
designation under any instrument or other agreement or document governing the
subordination terms of any Junior Debt.

8.02Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents, including, directing the Collateral Agent to exercise the rights and
remedies under the Collateral Documents (or at law or pursuant to the UCC);

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to either Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C

- 96 -

 

--------------------------------------------------------------------------------

 

Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 hereof, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.15, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged

- 97 -

 

--------------------------------------------------------------------------------

 

and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX hereof for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX
ADMINISTRATIVE AGENT AND COLLATERAL AGENT

9.01Appointment and Authority.  Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Citizens to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrowers nor any other
Loan Party shall have rights as third party beneficiaries of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
Law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with a Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.

(a)Without limiting the generality of the foregoing, the Administrative Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating

- 98 -

 

--------------------------------------------------------------------------------

 

to the Borrowers or any of their Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any of its Affiliates in
any capacity.

(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Partnership, a Lender or the applicable L/C Issuer.

(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d)The Administrative Agent shall not be responsible or have any liability for,
or have any duty to investigate a violation or potential violation of an
Environmental Law or a release or threat of a release of a Hazardous Material
pursuant to Section 6.13, nor shall it have any liability for any action it
takes or does not take in connection with any such investigation.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or such L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct

- 99 -

 

--------------------------------------------------------------------------------

 

of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06Resignation of Administrative Agent.  (a)  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Partnership.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Partnership and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the applicable L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each applicable L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (a)
acting as collateral agent or otherwise holding any collateral security on
behalf

- 100 -

 

--------------------------------------------------------------------------------

 

of any of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)Any resignation or removal by Citizens as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Citizens resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of such L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Citizens resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrowers
of a successor L/C Issuer or Swing Line Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b)
the retiring L/C Issuer and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Citizens to effectively
assume the obligations of Citizens with respect to such Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Syndication Agent, Documentation Agent or Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

- 101 -

 

--------------------------------------------------------------------------------

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  The Secured Parties agree that in
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  The Secured Parties agree that in connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  Without limiting the provisions of Section
9.09, each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent and Collateral Agent to (and authorize the
Administrative Agent to instruct the Collateral Agent to) execute any documents
and take any other actions reasonably necessary to effectuate a release of any
Guaranty or any Lien on Collateral, or subordinate any Lien on the Collateral,
as contemplated by Section 10.22.  

- 102 -

 

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to so instruct the
Collateral Agent or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10 and Section 10.22.  

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

9.11Secured Cash Management Agreements and Secured Hedge Agreements.  No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral or amendment to any Loan Document) other than in
its capacity as a Lender or Administrative Agent and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements or Secured Hedge Agreements in
the case of the Maturity Date.

9.12Collateral Agent.  Each of the Lenders and the L/C Issuers, and, by
accepting the benefits of Section 8.03 and the Collateral Documents, each other
Secured Party, agrees to the appointment of the Collateral Agent.

ARTICLE X
MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by a Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)waive any condition (i) set forth in Section 4.02 (other than Section 4.02(b)
or (c)), or, in the case of the initial Credit Extension, Section 4.01, or (ii)
set forth in Section 2.03(a) or (b) to issue any Letter of Credit, in each case,
without the written consent of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(provided that a waiver of any actual or prospective Event of Default shall not
constitute such an extension or increase);

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under such other Loan Document (other than a waiver of (x)
any condition precedent not covered by clause (a) above,

- 103 -

 

--------------------------------------------------------------------------------

 

(y) any Default or (z) any Event of Default), without the written consent of
each Lender entitled to such payment;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f)change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g)instruct the Collateral Agent to release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender; or

(h)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended or any amount owing to such Lender reduced (except in
accordance with Section 2.16) or the final maturity thereof extended, in each
case, without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding anything to the contrary herein, if following the Closing Date,
the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of this Agreement or any other Loan Document, then
the Administrative Agent and the Borrowers shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Agreement or any other Loan Document.

- 104 -

 

--------------------------------------------------------------------------------

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrowers may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrowers to be made pursuant to
this paragraph).

10.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)if to the Partnership, the Administrative Agent or an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).

Notices and other communications delivered through electronic communications to
the extent provided in subsection (b) below shall be effective as provided in
such subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or such L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, such L/C Issuer or either Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or

- 105 -

 

--------------------------------------------------------------------------------

 

other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
either Borrower, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of either Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Materials or notices through the
Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to either Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d)Change of Address, Etc.  Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Partnership, the Administrative Agent, each other L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Revolving Credit Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of a Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of either Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

- 106 -

 

--------------------------------------------------------------------------------

 

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrowers shall, within 30 days following written
demand therefor, pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees and charges and disbursements of one lead counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof;
provided that the Borrowers shall be required to pay only the legal fees and
expenses of one corporate counsel, one special counsel, (if required and/or
necessary and identified to the Partnership in advance) one local counsel in
each relevant material jurisdiction and one conflicts counsel of the
Administrative Agent and the Arrangers in connection with the Loan Documents,
(ii) all reasonable and documented out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or any L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, but limited to one
counsel for all such Persons, taken as a whole and, if necessary, of a single
local counsel in each appropriate jurisdiction (which may include a single
counsel acting in multiple jurisdictions) for all such Persons, taken as a whole
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel in each applicable material jurisdiction to the affected
Persons.

- 107 -

 

--------------------------------------------------------------------------------

 

(b)Indemnification by the Borrowers.  The Borrowers shall, within 30 days
following written demand therefor, indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including, but not limited to,
reasonable and documented fees, disbursements and other charges of one firm of
counsel for all such Indemnitees (and, if reasonably necessary, one firm of
local counsel in each relevant material jurisdiction) (and, in the case of an
actual or perceived conflict of interest, where the Indemnitee affected by such
conflict informs the Partnership of such conflict, of one additional firm of
counsel (and local counsel) in each relevant material jurisdiction to each group
of similarly affected Indemnitees), incurred by any Indemnitee, or asserted
against any Indemnitee by any Person (including either Borrower or any other
Loan Party) other than such Indemnitees and Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or threatened presence or release of
Hazardous Materials at, on, under or emanating from any property owned or
operated by either Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to either Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by either Borrower or any other Loan
Party or any of such Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR THE STRICT LIABILITY OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) result from a claim brought
by either Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are determined by a court of competent
jurisdiction by final and nonappealable judgment to be the result of any
disputes among Indemnitees or any Related Party (other than any claims against
the Administrative Agent, the Arrangers, the Swing Line Lender or any L/C Issuer
in their capacities as such) and other than any claims arising out of any act or
omission on the part of a Borrower or its Affiliates (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).  The
foregoing indemnity will not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, liabilities or related expenses from any
non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage

- 108 -

 

--------------------------------------------------------------------------------

 

(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such L/C Issuer or the Swing Line Lender in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, each party hereto hereby waives any claim against any other
party hereto, and each Loan Party hereby waives any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of
either Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in

- 109 -

 

--------------------------------------------------------------------------------

 

accordance with the provisions of Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or (f) has occurred
and is continuing, the Partnership otherwise consents (each such consent not to
be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Partnership (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
8.01(a) or (f) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Partnership shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and

- 110 -

 

--------------------------------------------------------------------------------

 

(C)the consent of the L/C Issuers and the Swing Line Lender shall be required
for any assignment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
either Borrower or any of a Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person or any investment vehicle
established primarily for the benefit of a natural Person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Partnership and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, such L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with this Section 10.06(d).

- 111 -

 

--------------------------------------------------------------------------------

 

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Partnership, the Administrative Agent, or the L/C Issuers sell
participations to any Person (other than a natural Person or any investment
vehicle established primarily for the benefit of a natural Person, a Defaulting
Lender, a Borrower or a Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly and adversely affects such Participant (other than
any waiver of a Default or Event of Default). The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent (i) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or (ii) to
sale of the participation to such Participant is made with the consent of the
Borrowers.  Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such

- 112 -

 

--------------------------------------------------------------------------------

 

commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Citizens assigns all of its Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), Citizens may, (i) upon 30 days’ notice to the
Partnership and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’
notice to the Partnership, resign as Swing Line Lender.  In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor and no failure by any Lender to accept such appointment shall
affect the resignation of Citizens as L/C Issuer or Swing Line Lender, as the
case may be.  If Citizens resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of a L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Citizens resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender and the acceptance by such successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Citizens to effectively assume the obligations of Citizens with
respect to such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related

- 113 -

 

--------------------------------------------------------------------------------

 

Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating a Borrower or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the credit facilities provided for herein, (h) to
credit insurance providers which have been informed as to the confidential
nature of such information, so long as such credit insurance providers agree in
writing to be bound by the requirements of this Section 10.07, (i) with the
consent of the Partnership or (j) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than a Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.  For purposes of this Section, “Information” means all information
received from either Borrower or any Subsidiary relating to a Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by a Borrower or any
Subsidiary, provided that, in the case of information received from a Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office or Affiliate of such Lender or
such L/C Issuer different from the branch, office, or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Partnership and the

- 114 -

 

--------------------------------------------------------------------------------

 

Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, an L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or a Non-Extending Lender or if any other
circumstance exists hereunder that gives the Borrowers the right to replace

- 115 -

 

--------------------------------------------------------------------------------

 

a Lender as a party hereto, then the Partnership may, at the sole expense and
effort of the Borrowers, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender or a Non-Extending Lender, the applicable assignee shall
have consented to the applicable amendment, waiver, consent or Extension Offer.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  To the extent permitted under applicable law, each Lender
hereby designates and appoints the Administrative Agent as true and lawful agent
and attorney-in-fact, with full power and authority, for and on behalf of and in
the name of such Lender to execute, acknowledge and deliver the Assignment and
Assumption (or other relevant assignment documentation) required hereunder if
such Lender is replaced pursuant to this Section 10.13 and such Lender shall be
bound thereby as fully and effectively as if such Lender had personally
executed, acknowledged and delivered the same.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE

- 116 -

 

--------------------------------------------------------------------------------

 

COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EITHER BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the

- 117 -

 

--------------------------------------------------------------------------------

 

transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders, each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Borrower or any of its Affiliates, or any other Person and (B)
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to disclose any of such interests to
the Borrowers or their Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “execute”, “signed,” “signature,” and words of like import or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments, Revolving Credit Loan Notices, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it and the Partnership.

10.18USA PATRIOT Act.  Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act.  The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

10.19Keepwell.  Each Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under its Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Borrower’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations and undertakings of each Borrower
under this Section shall remain in full force and effect until the Obligations
have been

- 118 -

 

--------------------------------------------------------------------------------

 

indefeasibly paid and performed in full.  Each Borrower intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

10.20ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21Reserved.

10.22Release of Collateral and Guarantees.  

(a)(i)A Subsidiary Guarantor shall automatically be released from its
obligations under the Guaranty upon the consummation of any transaction or
designation permitted by this Agreement as a result of which such Subsidiary
Guarantor (A) ceases to be a Restricted Subsidiary or (B) becomes an Excluded
Subsidiary, provided that any Subsidiary Guarantor shall only be released from
its obligations under the Guaranty pursuant to this clause (B) as a result of
such Subsidiary Guarantor becoming an Excluded Subsidiary of the type described
in clause (iv) of the definition thereof if (x) at the time such Subsidiary
Guarantor becomes an Excluded Subsidiary of such type, no Event of Default has
occurred and is continuing and (y) such Subsidiary Guarantor so becomes an
Excluded Subsidiary as a result of a joint venture or other strategic
transaction entered into for a bona fide business purpose;

(ii)upon any sale or other transfer by any Loan Party (other than to a Borrower
or any other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Collateral Document in any Collateral,
the security interests in such Collateral created by the Collateral Documents
shall be automatically released;

(iii)upon the release of any Guarantor from its Guarantee in compliance with
clause (i) above, the security interest in any Collateral owned by such
Guarantor created by the Collateral Documents shall be automatically released;

(iv)upon the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in compliance with this Agreement, the security interest created by
the Collateral Documents in the Equity Interests of such Subsidiary shall
automatically be released;

(v)upon termination of the aggregate Commitments and payment in full of all
Secured Obligations (other than (x) contingent indemnification obligations, (y)
obligations under Secured Cash Management Agreements and Secured Hedge
Agreements and (z) any Letter of Credit as to which arrangements satisfactory to
the Administrative Agent and the applicable L/C Issuer shall have been made) and
the expiration or termination of all Letters of Credit (other than any Letter of
Credit as to which arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), all obligations under the Loan
Documents and all security interests created by the Collateral Documents shall
be automatically released;

(vi)the Administrative Agent or the Collateral Agent, as the case may be, will
subordinate its Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent, as the case may be, under any Loan Document to
the holder of any Lien on such property that is permitted by Section 7.01(i).

- 119 -

 

--------------------------------------------------------------------------------

 

provided, in each such case, that the Partnership shall have provided the
Administrative Agent or the Collateral Agent, as the case may be, a certificate
of a Responsible Officer certifying that the transaction giving rise to the
release of such Guarantor or such Collateral, or to the subordination of the
Liens of the Collateral Documents, is permitted hereunder and, if applicable, as
to the matters specified in the proviso to clause (i) above, which certificate
shall (together with such supporting documentation as the Administrative Agent
may reasonably require) demonstrate to the reasonable satisfaction of the
Administrative Agent that such transaction is permitted hereunder and that such
release is required by this Section 10.22.  The Administrative Agent shall be
fully protected in relying on such certificate (whether or not such reliance is
reasonable, to the extent specified in Section 9.03(b)(ii) hereof), but shall
not be required to effect such release if it is not reasonably satisfied that
such transaction is permitted under the Loan Documents, that the conditions
specified in the proviso to clause (i) above have been satisfied, to the extent
applicable, or that such release is required by this Section 10.22.

(b)In connection with any release or subordination pursuant to this Section
10.22, the Administrative Agent or the Collateral Agent, as the case may be,
shall execute and deliver to any Loan Party, at such Loan Party's expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release.

10.23Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
required by Law:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.24Joint and Several Obligations of the Borrowers; Partnership.

(a)Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of the other
Borrower and in consideration of the undertakings of the other Borrower to
accept joint and several liability for such Borrower.

(b)Each Borrower jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrower with respect to the payment and performance of
all of the Obligations, it being the intention of the parties hereto that all

- 120 -

 

--------------------------------------------------------------------------------

 

the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction between them.

(c)If and to the extent that either Borrower shall fail to make any payment with
respect to any Obligation as and when due or to perform any Obligation in
accordance with the terms thereof, then in each such event, the other Borrower
will make such payment with respect to, or perform, such Obligation.

(d)The obligations of each Borrower under the provisions of this Section 10.24
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e)Except as otherwise expressly provided herein, each Borrower hereby waives,
to the extent permitted by applicable law, notice of acceptance of its joint and
several liability. Except as otherwise expressly provided herein, each of the
Borrowers hereby waives, to the extent permitted by law, notice of any Revolving
Credit Loan made under this Agreement, notice of occurrence of any Event of
Default or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by any Lender under or in respect of any of
the Obligations, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement.
Each of the Borrowers hereby assents to, and waives notice of, to the extent
permitted by applicable law, any extension or postponement of the time for the
payment of any Obligation, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by any Lender at any time or
times in respect of any default by the other Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by any Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any Obligation or the addition,
substitution or release, in whole or in part, of any other Borrower. Without
limiting the generality of the foregoing, each of the Borrowers assents to any
other action or delay in acting or failure to act on the part of any Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with the applicable laws or
regulations thereunder which might, but for the provisions of this Section
10.24, afford grounds for terminating, discharging or relieving such Borrower,
in whole or in part, from any of its obligations under this Section 10.24, it
being the intention of each of the Borrowers that, so long as any Obligation
remains unsatisfied, the obligations of such Borrower under this Section 10.24
shall not be discharged except by performance or payment and then only to the
extent of such performance or payment. The obligations of each Borrower under
this Section 10.24 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to the other Borrower or any Lender. The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.

(f)The provisions of this Section 10.24 are made solely for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any Borrower as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any other Secured Party
first to marshal any of its claims or to exercise any of its rights against the
other Borrowers or to exhaust any remedies available to it against the other
Borrowers or to resort to any other source or means of obtaining payment of any
Obligation or to elect any other remedy. If at any time, any payment, or any
part thereof, made in respect of any Obligation, is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 10.24 will forthwith be reinstated in effect, as
though such payment had not been made.

- 121 -

 

--------------------------------------------------------------------------------

 

Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, to the extent the joint and several obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable state or federal law relating to fraudulent
conveyances or transfers) then the obligations of such Borrower hereunder shall
be limited to the maximum amount that is permissible under applicable law
(whether federal or state and including, without limitation, Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law),
after taking into account, among other things, such Borrower’s right of
contribution and indemnification from each other Loan Party under applicable
law.

(g)The Partnership is authorized to act as agent, attorney-in-fact and
representative of the Services for the purposes of providing Revolving Credit
Loan Notices and similar notices, giving instructions with respect to the
disbursement of the proceeds of the Loans, electing interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents under the Loan Documents, making and taking all other actions
(including in respect of compliance with covenants) on behalf of the Borrowers
under the Loan Documents and all other purposes incidental to any of the
foregoing.  Services hereby agrees that each notice, instruction, election,
request, representation and warranty, agreement, covenant, undertaking, consent
and similar action made or taken on its behalf by the Partnership shall be
deemed for all purposes to have been made or taken by Services and shall be
binding upon and enforceable against Services to the same extent as if the same
had been made or taken directly by Services.

10.25Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of either
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

- 122 -

 

--------------------------------------------------------------------------------

 

(iv)Such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of either Borrower or any
other Loan Party, that none of the Administrative Agent, the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

ARTICLE XI
GUARANTY

11.01The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Cash
Management Bank or Hedge Bank to enter into any Secured Cash Management
Agreement or Secured Hedge Agreement, as applicable, and to extend credit
hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Credit Extensions hereunder and any Secured
Cash Management Agreement or Secured Hedge Agreement, each of the Guarantors
hereby agrees with the Administrative Agent, the Lenders, the Cash Management
Banks and the Hedge Banks, each Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all Obligations. If any or all of the indebtedness becomes
due and payable hereunder or under any Secured Cash Management Agreement or
Secured Hedge Agreement, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders, the Cash Management
Banks, the Hedge Banks, or their respective order, on demand, together with any
and all reasonable expenses which may be incurred by the Administrative Agent or
the Lenders in collecting any of the Obligations. The Guaranty set forth in this
Article XI is a guaranty of timely payment and not of collection. The word
“indebtedness” is used in this Article XI in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of the
Borrowers, including specifically all Obligations, arising in connection with
this Agreement, the other Loan Documents or any Secured Cash Management
Agreement or Secured Hedge Agreement, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrowers may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

11.02Bankruptcy.

- 123 -

 

--------------------------------------------------------------------------------

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Obligations of the Borrowers to
the Lenders and any Cash Management Bank or Hedge Bank whether or not due or
payable by the Borrowers upon the occurrence of any Event of Default under
Section 8.01(f) and unconditionally promises to pay such Obligations to the
Administrative Agent for the account of the Lenders and to any such Cash
Management Bank or Hedge Bank, or their respective order, on demand, in lawful
money of the United States. Each of the Guarantors further agrees that to the
extent that the Borrowers or a Guarantor shall make a payment or a transfer of
an interest in any property to the Administrative Agent, any Lender or any Cash
Management Bank or Hedge Bank, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrowers or a
Guarantor, the estate of the Borrowers or a Guarantor, a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

11.03Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Obligations of the Borrowers whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrowers or by any other party,
or (b) any other continuing or other guaranty, undertaking or maximum liability
of a guarantor or of any other party as to the Obligations of the Borrowers, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrowers, or (e) any payment made to the Administrative Agent, the Lenders
or any Cash Management Bank or Hedge Bank on the Obligations which the
Administrative Agent, such Lenders or such Cash Management Bank or Hedge Bank
repay the Borrowers pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

11.04Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrowers, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantors or the Borrowers are joined in any such action or actions.

11.05Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender, each
Cash Management Bank and each Hedge Bank without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligations or any part thereof
in accordance with this Agreement and any Secured Cash Management Agreement or
Secured Hedge Agreement, as applicable, including any increase or decrease of
the rate of interest thereon, (b) take and hold security from any Guarantor or
any other party for the payment of this Guaranty or the Obligations and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine, (d) release or substitute any one
or more endorsers, Guarantors, the Borrowers or other obligors and (e) to the
extent otherwise permitted herein, release or substitute any Collateral.

- 124 -

 

--------------------------------------------------------------------------------

 

11.06Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Cash
Management Bank or Hedge Bank to inquire into the capacity or powers of the
Borrowers or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

11.07Waiver.

(a)To the extent permitted by applicable Law, each of the Guarantors waives any
right (except as shall be required by applicable statute and cannot be waived)
to require the Administrative Agent, any Lender or any Cash Management Bank or
Hedge Bank to (i) proceed against the Borrowers, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from the
Borrowers, any other guarantor or any other party, or (iii) pursue any other
remedy in the Administrative Agent’s, any Lender’s or any Bank Product
Provider’s power whatsoever. Each of the Guarantors waives any defense based on
or arising out of any defense of the Borrowers, any other guarantor or any other
party other than payment in full of the Obligations (other than (i) contingent
indemnification obligations for which no claim has been made and (ii)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements), including, without limitation, any defense based on or
arising out of the disability of the Borrowers, any other guarantor or any other
party, or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrowers other
than payment in full of the Obligations. The Administrative Agent may, at its
election, foreclose on any security held by the Administrative Agent or a Lender
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against the Borrowers or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been paid in full
(other than (i) contingent indemnification obligations for which no claim has
been made and (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) and the Commitments have been
terminated. Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrowers or
any other party or any security.

(b)To the extent permitted by applicable Law, each of the Guarantors waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Obligations. Each Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks
which such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

(c)Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code of the United
States, or otherwise) to the claims of the Lenders or any Cash Management Bank
or Hedge Bank against the Borrowers or any other guarantor of the Obligations of
the Borrowers owing to the Lenders or such Cash Management Bank or Hedge Bank
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Obligations shall have been paid in full (other than (i) contingent
indemnification obligations for

- 125 -

 

--------------------------------------------------------------------------------

 

which no claim has been made and (ii) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements) and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Cash Management Bank or Hedge Bank now have or may hereafter
have against any Other Party, any endorser or any other guarantor of all or any
part of the Obligations of the Borrowers and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Cash Management Banks and/or Hedge Banks to secure payment of
the Obligations of the Borrowers until such time as the Obligations shall have
been paid in full (other than (i) contingent indemnification obligations for
which no claim has been made and (ii) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements) and the Commitments
have been terminated.

11.08Limitation on Enforcement.

The Lenders, the Cash Management Banks and the Hedge Banks agree that this
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders or such Cash Management Bank or
Hedge Bank (only with respect to obligations under the applicable Secured Cash
Management Agreement or Secured Hedge Agreement) and that no Lender, Cash
Management Bank or Hedge Bank shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Agreement and for the benefit of any Cash
Management Bank or Hedge Bank under any Secured Cash Management Agreement or
Secured Hedge Agreement, as applicable.

11.09Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Obligations which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Borrowers, the Guarantors or any
other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of Section
11.2.

11.10Eligible Contract Participant.

Notwithstanding anything to the contrary in any Loan Document, no Guarantor
shall be deemed under this Article XI to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article XI becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Obligations of such Guarantor under this Article XI by
a Guarantor that is also a Qualified ECP Guarantor shall be taken into account.

11.11Keepwell.

Without limiting anything in this Article XI, each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time to each Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act at the time the guarantee under this Article XI becomes
effective with respect to any Swap Obligation, to honor all of the Obligations
of such Guarantor under this Article XI in respect of such Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.11 for the maximum amount of such liability that can be hereby
incurred without rendering its undertaking under this Section 11.11, or
otherwise under this Article XI, voidable under applicable Laws

- 126 -

 

--------------------------------------------------------------------------------

 

relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The undertaking of each Qualified ECP Guarantor under this
Section 11.11 shall remain in full force and effect until termination of the
Commitments and payment in full of all Loans and other Obligations. Each
Qualified ECP Guarantor intends that this Section 11.11 constitute, and this
Section 11.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Guarantor that would otherwise not constitute
an “eligible contract participant” under the Commodity Exchange Act.

 

[Signature pages follow]

- 127 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

CROSSAMERICA PARTNERS LP,
a Delaware limited partnership
By: CrossAmerica GP LLC,
its general partner

By:

/s/ Evan Smith

 

Name:

Evan Smith

 

Title:

Vice President of Finance and Chief Financial Officer

 

LEHIGH GAS WHOLESALE SERVICES, INC.,
a Delaware corporation

By:

/s/ Evan Smith

 

Name:

Evan Smith

 

Title:

Vice President, Treasurer and Chief Financial Officer

 

 



 

--------------------------------------------------------------------------------

 

GUARANTORS:

LGP OPERATIONS LLC,
a Delaware limited liability company

LEHIGH GAS WHOLESALE LLC,
a Delaware limited liability company

EXPRESS LANE, INC.,
a Florida corporation

LGP REALTY HOLDINGS GP LLC,
a Delaware limited liability company

MINNESOTA NICE HOLDINGS INC.,
a Delaware corporation

ERICKSON OIL PRODUCTS, INC.,
a Wisconsin corporation

FREEDOM VALU CENTERS, INC.,
a Wisconsin corporation

PETROLEUM MARKETERS INCORPORATED,
a Virginia corporation

PM PROPERTIES, INC.,
a Virginia corporation

CAP OPERATIONS, INC.,
a Delaware corporation

NTI DROP DOWN ONE, LLC,
a Delaware limited liability company

NTI DROP DOWN TWO, LLC,
a Delaware limited liability company

M & J OPERATIONS, LLC,
a West Virginia limited liability company

CAP WEST VIRGINIA HOLDINGS, LLC,
a Delaware limited liability company

 

 

By:

/s/ Evan Smith

 

Name:

Evan Smith

 

Title:

Vice President, Treasurer and Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

 

LGP REALTY HOLDINGS LP,
a Delaware limited partnership
By: LGP Realty Holdings GP LLC,
its general partner

By:

/s/ Evan Smith

 

Name:

Evan Smith

 

Title:

Vice President, Treasurer and Chief Financial Officer

 



- 2 -

 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.
as the Administrative Agent, the L/C Issuer, the Swingline Lender and a Lender

By:

/s/ Michael Puleo

 

Name:

Michael Puleo

 

Title:

Vice President

 



 

--------------------------------------------------------------------------------

 

Capital One, National Association, as a Lender

 

By:

/s/ Patrick McCarthy

 

Name:

Patrick McCarthy

 

Title:

Senior Vice President

 






 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

By:

/s/ James A. Gelle

 

Name:

James A. Gelle

 

Title:

Senior Vice President

 

 

 

 



- 2 -

 

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., CANADA BRANCH, as a Lender

 

By:

/s/ Amos Simpson

 

Name:

Amos Simpson

 

Title:

Managing Director

 

 



 

--------------------------------------------------------------------------------

 

Wells Fargo Bank, National Association, as a Lender

 

By:

/s/ Mark Holm

 

Name:

Mark Holm

 

Title:

Managing Director

 

 



 

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender

 

By:

/s/ Katie Hammons

 

Name:

Katie Hammons

 

Title:

Assistant Vice President

 

 



 

--------------------------------------------------------------------------------

 

Fifth Third Bank, N.A., as a Lender

 

By:

/s/ Mike Ross

 

Name:

Mike Ross

 

Title:

Managing Director

 

 



 

--------------------------------------------------------------------------------

 

Raymond James Bank, N.A., as a Lender

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 

 



 

--------------------------------------------------------------------------------

 

People’s United Bank, National Association, as a Lender

 

By:

/s/ James Riley

 

Name:

James Riley

 

Title:

Senior Vice President

 

 



 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Lender

 

By:

/s/ Pierre Bouffard

 

Name:

Pierre Bouffard

 

Title:

Authorized Signatory

 

 



 

--------------------------------------------------------------------------------

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

 

By:

/s/ Joseph Madison

 

Name:

Joseph Madison

 

Title:

Vice President

 

 



 

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A., as a Lender

 

By:

/s/ Lisa Whatley

 

Name:

Lisa Whatley

 

Title:

Managing Director

 

 



 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Lender

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMmitMENTS

Lender

Commitment

Commitment Percentage

Citizens Bank, N.A.

$100,000,000.00

13.333333333%

Capital One, National Association

75,000,000.00

10.000000000%

KeyBank National Association

75,000,000.00

10.000000000%

MUFG Bank, Ltd., Canada Branch

75,000,000.00

10.000000000%

Wells Fargo Bank, National Association

75,000,000.00

10.000000000%

Regions Bank

60,000,000.00

8.000000000%

Fifth Third Bank, N.A.

52,500,000.00

7.000000000%

Raymond James Bank, N.A.

52,500,000.00

7.000000000%

People's United Bank, National Association

47,500,000.00

6.333333333%

Royal Bank of Canada

47,500,000.00

6.333333333%

Manufacturers and Traders Trust Company

35,000,000.00

4.666666667%

JPMorgan Chase Bank, N.A.

30,000,000.00

4.000000000%

Barclays Bank PLC

25,000,000.00

3.333333333%

Totals

$750,000,000.00

100.00%

 

 